                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 1 of 56



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Michael McKee, Fran
   Wills, Bruce Russell, Phil
 9 Fortunato, Dave McMullan, and                       No. 3:20-cv-05423
   Isaac Vellekamp,
10
                                                       Declaration of Joel Ard in
11                        Plaintiffs,                  Support of Motion for
                                                       Preliminary Injunction
12          v.

13 Jay Inslee, in my official capacity as the
   Governor of Washington,
14
                      Defendant.
15

16
        I, Joel Ard, make the following declaration under penalty of perjury:
17

18 1. I am counsel to Plaintiffs in the above-entitled action and have personal knowledge of the facts

19      stated herein.
20 2. Attached hereto as Exhibit A is a true and correct copy of the June 5, 2020 Chelan-Douglas

21      Health District Application For Movement Beyond Phase 1, the cover page and pp 22-23 with
22      age of nine decedents.
23 3. Attached hereto as Exhibit B is a true and correct copy of “Skagit Valley Choral History”

24      printed from https://www.skagitvalleychorale.org/chorale-history on June 18, 2020.
25

26

27

 MacEwen v. Inslee
                                                                                Ard Law Group PLLC
 Declaration of Joel Ard - 1
 No. 3:20-cv-05423                                                              P.O. Box 11633
                                                                                Bainbridge Island, WA 98110
                                                                                Phone: (206) 701-9243
              Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 2 of 56



 1 4. Attached hereto as Exhibit C is a true and correct copy of CDC Morbidity and Mortality

 2      Weekly Report of May 12, 2020, “High SARS-CoV-2 Attack Rate Following Exposure at a

 3      Choir Practice — Skagit County, Washington, March 2020.”

 4 5. Attached hereto as Exhibit D is a true and correct copy of Seattle Times Obituary of Carol Rae

 5      Woodmansee.

 6 6. Attached hereto as Exhibit E is a true and correct copy of the complete transcript of the State’s

 7      deposition of Dr. Malcolm Butler.

 8 7. Attached hereto as Exhibit F is a true and correct copy of Governor Inslee’s May 30, 2020

 9      statement on George Floyd protests.

10 8. Attached hereto as Exhibit G is a true and correct copy of CDC Morbidity and Mortality

11      Weekly Report of June 15, 2020, “Coronavirus Disease 2019 Case Surveillance — United

12      States, January 22–May 30, 2020.”

13

14      SIGNED June 19, 2020, at Bainbridge Island, Washington.

15

16
                                                       By: ________________________
17                                                     Joel B. Ard
18

19

20

21

22

23

24

25

26

27

 MacEwen v. Inslee
                                                                              Ard Law Group PLLC
 Declaration of Joel Ard - 2
 No. 3:20-cv-05423                                                            P.O. Box 11633
                                                                              Bainbridge Island, WA 98110
                                                                              Phone: (206) 701-9243
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 3 of 56
      Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 4 of 56




CHELAN-DOUGLAS HEALTH DISTRICT
APPLICATION FOR MOVEMENT BEYOND PHASE 1
Submitted Friday, June 5, 2020




                                    1
         Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 5 of 56



Contact Tracers, we translate everything on our website and all other COVID-19 messaging including
social media into Spanish. We have billboards in Spanish and Radio PSA’s. We have distributed
information at Spanish speaking grocery stores, provided Spanish radio interviews, provided training and
education to Spanish speaking groups on proper hand washing and social distancing. We use CDC, DOH,
Mexican Consulate and CDHD educational materials. We collaborate with Columbia Valley Community
Health and our Community Health Workers to provide COVID-19 education in agricultural settings
(orchards, camps, etc.) as well as at local grocery stores and through churches. One of our Board of
Health members who is also a Chelan County Commissioner has personally visited almost all of the fruit
packing warehouses in the area and have observed their efforts to contain this disease and protect ag
workers. CDHD is aware that L&I has been very proactive and has imposed strict guidelines, and CDHD
has tracked L&I’s efforts to enforce them. Our plan also includes more of the above mentioned (radio,
billboards, printed materials) and social media in Spanish. We have recruited and trained a group of 15
Latina community health workers to do on-the-street and in-the-church community education on
COVID. In spite of these extensive efforts we are continuing to look for ways to enhance the
effectiveness of our messaging to the Hispanic community, and have formed an advisory group of
community leaders to help direct our efforts. In just the past few days we have received many letters of
concern from an organized group of citizens concerned about this issue – organized in the sense that the
letters are nearly identical – and are reaching out to them to welcome them into our efforts and benefit
from their help and advice.

Additional information recently received regarding farmworker outreach and the concerns of the Latino
community will be submitted within the next 3 days, which we believe will be helpful in making a
considered decision about this proposal.


11. Additional Information

We believe that additional information is needed to evaluate the approach to reopening proposed in
this application.

Morbidity and Mortality – It is notable that in spite of our relatively high incidence rates we are
experiencing relatively low COVID-19 morbidity, mortality and hospital utilization. Although we have had
a total of 437 cases, there have been 9 deaths, for a case fatality rate of 2%. During the month of May,
when we confirmed 231 cases and saw two deaths, the case fatality rate was 0.87%. Asymptomatic
cases make up 31% of our lab confirmed cases. COVID hospital utilization during the month of May has
been low in spite of our relatively high population case rate, especially in recent weeks, as the chart on
the following page shows. We are not sanguine about the potential of COVID-19 to produce much more
severe results, but our health care system is not currently stressed in spite of having had nearly 450
cases so far.

    Deaths to Date:
 sex    age    dx date                           date of death
 M      91       3/23/2020     Wenatchee         3/23/2020
 F       84        3/26/2020   Wenatchee         3/28/2020
 M       92       3/29/2020    Wenatchee         4/8/2020
 M       84       3/23/2020    Wenatchee         4/9/2020
 F       93        4/6/2020    Wenatchee         4/9/2020
 M       91       3/23/2020    E. Wenatchee      4/12/2020

                                                   22
         Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 6 of 56



 F       68        5/3/2020   Bridgeport         4/26/2020
 M       58        5/5/2020   Wenatchee          5/9/2020
 F       79        5/1/2020   E. Wenatchee       5/12/2020

CDHD and its health care partners will actively monitor the disease burden in the two counties and, in
collaboration with the health care and business sectors, remain ready to reverse proposed reopening
measures as needed to respond to significant surges in COVID-19 activity, until the burden of disease
again decreases. Our efforts to monitor the course of the epidemic will include the testing of
convenience samples (such as the testing ongoing at Confluence of all patients scheduled for
procedures), along with others to be determined as testing capacity grows in a reliable manner. The
point is not that these samples represent the entire community, but that their fluctuations are likely to
reflect trends in the local epidemic.

We are also working to implement a statistically valid prevalence study, but so far this effort has been
hampered by the high level of hostility among vocal members of the public. Although these people are a
minority, health workers now fear going out into the community to offer testing as part of a random
sample. We are working to develop alternative strategies capable of producing a representative sample
and hope to collaborate with statewide efforts to develop better estimates of COVID-19 prevalence.



                           COVID Bed Use CWH
 25


 20


 15


 10


  5


  0




Because of low COVID hospital utilization in recent weeks, CWH has been able to accept overflow
patients in its ICU to assist facilities in Yakima.


A Proactive Business Community Committed to COVID-19 Prevention The business community in our
counties has demonstrated a remarkable level of commitment to safe reopening. The Wenatchee Valley
Chamber of Commerce joined with the Chambers of Commerce from other cities in the area to form a
Recovery Council for the express purpose of supporting the safe and responsible reopening of local
businesses. The Council developed a Reopening Toolkit, drawing on guidance rom DOH, CDC and other
reliable sources, and has established an active partnership with CDHD to work with businesses on
reopening plans. This is not a business community wanting to undermine COVID-19 prevention

                                                    23
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 7 of 56
Our History | Mount Vernon | Skagit Valley Chorale                                                                                https://www.skagitvalleychorale.org/chorale-history
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 8 of 56


                                   @]f1h
                                   Dr. Adam Burdick - Conductor




                                      Celebrating Our
                                                                    HOME   ABOUT         CONCERTS               SUPPORTERS   CONTACT      MEMBER LOGIN
                                       36thSeason


                                                                                CHORALE HISTORY




                                  The Skagit Valley Chorale was founded In 1984 by Joan Penney with the support of the Skagit Valley College
                                  Foundation and has grown from its original 30 members to over 120 men and women dedicated to performing
                                  quality choral music.

                                  Two annual concerts are performed in Mount Vernon at McIntyre Hall, which is considered one of the premier
                                  performing arts venues In the state of Washington. The "Heralding Christmas" concert Is presented shortly after
                                  Thanksgiving and features classical and contemporary choral works along with a variety of seasonal favorites.
                                   The "Celebrating in Song• concert, presented in the spring, features classical choral works as well as a variety of
                                  choral music by contemporary composers representing the diversity of world traditions and cultures.

                                  Membership in the Chorale is open on a non-audition basis to anyone wishing to express their singing talent and
                                  challenge their vocal skills. Placement within the Chorale Is determined by a voice range evaluation. Current
                                  membership Includes singers from Skagit, Whatcom, Island and Snohomish counties.

                                  Rehearsals are held at the Mount Vernon Presbyterian Church on Tuesday evenings and one monthly Saturday
                                  morning.

                                  Since Its Inception, the Chorale has been privileged to be under the direction of four talented and dedicated
                                  Artistic Directors/ Conductors.

                                  During the leadership of founder Joan Penney (1984-1993), the Chorale traveled to Carnegie Hall to perform
                                  Mozart's Requlm and then the Nina Festival at the Kennedy Center In Washington, D.C.

                                  Under Jim Matthews (1994-2003), a Chorale member and retired award-winning high school choral and
                                  Instrumental music teacher, the membership grew to Its current level.

                                  After Janet Skones Hitt became Conductor (2004-2014), the Chorale participated In McIntyre Hall's 2005 opening
                                  season; performed at the 2006 Mozart Choral Festival In Salzburg and Vienna to celebrate the 250th anniversary
                                  of the composer's birth; and performed at the Vatican's St. Peter's Basilica as well as other historic Italian
                                  cathedrals during the 2011 Rome International Choral Festival.

                                  In 2014, Dr. Adam Burdick became the Chorale's current Artistic Director and Conductor bringing with him a
                                  wealth of experience. To learn more about Dr. Burdick, read his blo.



                                              Proud member ol the
                                                 greater seattle              Site photos by John Yaeger - Yaeger, Inc.
                                                                                                                                  11-1 like us on
                                                                                                                                       ■ ftt.~o.nk.
                                                                                 Banner photos by Colzle Bettinger
                                            CHORaL rnn,;nrt111m


                                                                                        Skagit Valley Chorale
                                                                                   P.O. Box 2976, Mount Vernon, WA                 Become a Chorale Supporter
                                                                                               0 2019




1 of 1                                                                                                                                                              6/18/2020, 09:35
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 9 of 56
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 10 of 56
                                                  Morbidity and Mortality Weekly Report



      High SARS-CoV-2 Attack Rate Following Exposure at a Choir Practice —
                   Skagit County, Washington, March 2020
  Lea Hamner, MPH1; Polly Dubbel, MPH1; Ian Capron1; Andy Ross, MPH1; Amber Jordan, MPH1; Jaxon Lee, MPH1; Joanne Lynn1; Amelia Ball1;
                                Simranjit Narwal, MSc1; Sam Russell1; Dale Patrick1; Howard Leibrand, MD1


   On May 12, 2020, this report was posted as an MMWR Early             and were reported to two respective local health jurisdictions,
Release on the MMWR website (https://www.cdc.gov/mmwr).                 without indication of a common source of exposure. On
   On March 17, 2020, a member of a Skagit County,                      March 17, the choir director sent a second e-mail stating that
Washington, choir informed Skagit County Public Health                  24 members reported that they had developed influenza-like
(SCPH) that several members of the 122-member choir had                 symptoms since March 11, and at least one had received test
become ill. Three persons, two from Skagit County and one               results positive for SARS-CoV-2. The email emphasized the
from another area, had test results positive for SARS-CoV-2,            importance of social distancing and awareness of symptoms
the virus that causes coronavirus disease 2019 (COVID-19).              suggestive of COVID-19. These two emails led many members
Another 25 persons had compatible symptoms. SCPH                        to self-isolate or quarantine before a delegated member of the
obtained the choir’s member list and began an investigation on          choir notified SCPH on March 17.
March 18. Among 61 persons who attended a March 10 choir                   All 122 members were interviewed by telephone either
practice at which one person was known to be symptomatic,               during initial investigation of the cluster (March 18–20;
53 cases were identified, including 33 confirmed and 20                 115 members) or a follow-up interview (April 7–10; 117); most
probable cases (secondary attack rates of 53.3% among con-              persons participated in both interviews. Interviews focused on
firmed cases and 86.7% among all cases). Three of the 53                attendance at practices on March 3 and March 10, as well as
persons who became ill were hospitalized (5.7%), and two                attendance at any other events with members during March,
died (3.7%). The 2.5-hour singing practice provided several             other potential exposures, and symptoms of COVID-19.
opportunities for droplet and fomite transmission, including            SCPH used Council of State and Territorial Epidemiologists
members sitting close to one another, sharing snacks, and               case definitions to classify confirmed and probable cases of
stacking chairs at the end of the practice. The act of singing,         COVID-19 (6). Persons who did not have symptoms at the
itself, might have contributed to transmission through emis-            initial interview were instructed to quarantine for 14 days from
sion of aerosols, which is affected by loudness of vocalization         the last practice they had attended. The odds of becoming ill
(1). Certain persons, known as superemitters, who release               after attending each practice were computed to ascertain the
more aerosol particles during speech than do their peers, might         likelihood of a point-source exposure event.
have contributed to this and previously reported COVID-19                  No choir member reported having had symptoms at the
superspreading events (2–5). These data demonstrate the                 March 3 practice. One person at the March 10 practice had
high transmissibility of SARS-CoV-2 and the possibility of              cold-like symptoms beginning March 7. This person, who had
superemitters contributing to broad transmission in certain             also attended the March 3 practice, had a positive laboratory
unique activities and circumstances. It is recommended that             result for SARS-CoV-2 by reverse transcription–polymerase
persons avoid face-to-face contact with others, not gather in           chain reaction (RT-PCR) testing.
groups, avoid crowded places, maintain physical distancing                 In total, 78 members attended the March 3 practice, and
of at least 6 feet to reduce transmission, and wear cloth face          61 attended the March 10 practice (Table 1). Overall, 51
coverings in public settings where other social distancing              (65.4%) of the March 3 practice attendees became ill; all but
measures are difficult to maintain.                                     one of these persons also attended the March 10 practice.
                                                                        Among 60 attendees at the March 10 practice (excluding
Investigation and Findings                                              the patient who became ill March 7, who also attended),
  The choir, which included 122 members, met for a 2.5-hour             52 (86.7%) choir members subsequently became ill. Some
practice every Tuesday evening through March 10. On                     members exclusively attended one practice; among 21 mem-
March 15, the choir director e-mailed the group members                 bers who only attended March 3, one became ill and was not
to inform them that on March 11 or 12 at least six members              tested (4.8%), and among three members who only attended
had developed fever and that two members had been tested                March 10, two became ill (66.7%), with one COVID-19 case
for SARS-CoV-2 and were awaiting results. On March 16,                  being laboratory-confirmed.
test results for three members were positive for SARS-CoV-2


606               MMWR / May 15, 2020 / Vol. 69 / No. 19     US Department of Health and Human Services/Centers for Disease Control and Prevention
                      Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 11 of 56
                                                        Morbidity and Mortality Weekly Report



                                                                                time, members in the larger room moved to seats next to one
   Summary
                                                                                another, and members in the smaller room sat next to one
   What is already known about this topic?
                                                                                another on benches. Attendees then had a 15-minute break,
   Superspreading events involving SARS-CoV-2, the virus that                   during which cookies and oranges were available at the back of
   causes COVID-19, have been reported.
                                                                                the large room, although many members reported not eating
   What is added by this report?                                                the snacks. The group then reconvened for a final 45-minute
   Following a 2.5-hour choir practice attended by 61 persons,                  session in their original seats. At the end of practice, each
   including a symptomatic index patient, 32 confirmed and
                                                                                member returned their own chair, and in the process congre-
   20 probable secondary COVID-19 cases occurred
   (attack rate = 53.3% to 86.7%); three patients were hospitalized,            gated around the chair racks. Most attendees left the practice
   and two died. Transmission was likely facilitated by close                   immediately after it concluded. No one reported physical
   proximity (within 6 feet) during practice and augmented by                   contact between attendees. SCPH assembled a seating chart
   the act of singing.                                                          of the all-choir portion of the March 10 practice (not reported
   What are the implications for public health practice?                        here because of concerns about patient privacy).
   The potential for superspreader events underscores the                          Among the 61 choir members who attended the March 10
   importance of physical distancing, including avoiding gathering              practice, the median age was 69 years (range = 31–83 years);
   in large groups, to control spread of COVID-19. Enhancing                    84% were women. Median age of those who became ill was
   community awareness can encourage symptomatic persons
                                                                                69 years, and 85% of cases occurred in women. Excluding
   and contacts of ill persons to isolate or self-quarantine to
   prevent ongoing transmission.                                                the laboratory-confirmed index patient, 52 (86.7%) of
                                                                                60 attendees became ill; 32 (61.5%) of these cases were
                                                                                confirmed by RT-PCR testing and 20 (38.5%) persons were
   Because illness onset for 49 (92.5%) patients began dur-
                                                                                considered to have probable infections. These figures corre-
ing March 11–15 (Figure), a point-source exposure event
                                                                                spond to secondary attack rates of 53.3% and 86.7% among
seemed likely. The median interval from the March 3 prac-
                                                                                confirmed and all cases, respectively. Attendees developed
tice to symptom onset was 10 days (range = 4–19 days), and
                                                                                symptoms 1 to 12 days after the practice (median = 3 days).
from the March 10 practice to symptom onset was 3 days
                                                                                The first SARS-CoV-2 test was performed on March 13. The
(range = 1–12 days). The odds of becoming ill after the
                                                                                last person was tested on March 26.
March 3 practice were 17.0 times higher for practice attendees
                                                                                   Three of the 53 patients were hospitalized (5.7%), including
than for those who did not attend (95% confidence interval
                                                                                two who died (3.8%). The mean interval from illness onset to
[CI] = 5.5–52.8), and after the March 10 practice, the odds
                                                                                hospitalization was 12 days. The intervals from onset to death
were 125.7 times greater (95% CI = 31.7–498.9). The clus-
                                                                                were 14 and 15 days for the two patients who died.
tering of symptom onsets, odds of becoming ill according to
                                                                                   SCPH collected information about patient signs and symp-
practice attendance, and known presence of a symptomatic
                                                                                toms from patient interviews and hospital records (Table 2).
contagious case at the March 10 practice strongly suggest
                                                                                Among persons with confirmed infections, the most common
that date as the more likely point-source exposure event.
                                                                                signs and symptoms reported at illness onset and at any time
Therefore, that practice was the focus of the rest of the inves-
                                                                                during the course of illness were cough (54.5% and 90.9%,
tigation. Probable cases were defined as persons who attended
                                                                                respectively), fever (45.5%, 75.8%), myalgia (27.3%, 75.0%),
the March 10 practice and developed clinically compatible
                                                                                and headache (21.2%, 60.6%). Several patients later developed
COVID-19 symptoms, as defined by Council of State and
                                                                                gastrointestinal symptoms, including diarrhea (18.8%), nausea
Territorial Epidemiologists (6). The choir member who was ill
                                                                                (9.4%), and abdominal cramps or pain (6.3%). One person
beginning March 7 was considered the index patient.
                                                                                experienced only loss of smell and taste. The most severe com-
   The March 10 choir rehearsal lasted from 6:30 to 9:00 p.m.
                                                                                plications reported were viral pneumonia (18.2%) and severe
Several members arrived early to set up chairs in a large
                                                                                hypoxemic respiratory failure (9.1%).
multipurpose room. Chairs were arranged in six rows of
                                                                                   Among the recognized risk factors for severe illness, the most
20 chairs each, spaced 6–10 inches apart with a center aisle
                                                                                common was age, with 75.5% of patients aged ≥65 years.
dividing left and right stages. Most choir members sat in their
                                                                                Most patients (67.9%) did not report any underlying medi-
usual rehearsal seats. Sixty-one of the 122 members attended
                                                                                cal conditions, 9.4% had one underlying medical condition,
that evening, leaving some members sitting next to empty
                                                                                and 22.6% had two or more underlying medical conditions.
seats. Attendees practiced together for 40 minutes, then split
                                                                                All three hospitalized patients had two or more underlying
into two smaller groups for an additional 50-minute practice,
                                                                                medical conditions.
with one of the groups moving to a smaller room. At that



US Department of Health and Human Services/Centers for Disease Control and Prevention     MMWR / May 15, 2020 / Vol. 69 / No. 19             607
                                   Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 12 of 56
                                                                            Morbidity and Mortality Weekly Report



TABLE 1. Number of choir members with and without COVID-19–compatible symptoms (N = 122)* and members’ choir practice attendance† —
Skagit County, Washington, March 3 and 10, 2020
                                                                                                                         No. (row %)
                                                                                       March 3 practice                                                March 10 practice
Attendance                                                               Total          Symptomatic           Asymptomatic             Total             Symptomatic           Asymptomatic
Attended                                                                    78              51 (65.4)            27 (34.6)              61                   53§ (86.9)            8 (13.1)
Did not attend                                                              40               4 (10.0)            36 (90.0)              61                      3 (4.9)           58 (95.1)
Attendance information missing                                               4               1 (25.0)             3 (75.0)               0                       0 (—)               0 (—)
Attended only one practice                                                  21                1 (4.8)            20 (95.2)               3                     2 (66.7)            1 (33.3)
Abbreviation: COVID-19 = coronavirus disease 2019.
* No choir members were symptomatic at the March 3 practice.
† Thirty-seven choir members attended neither practice; two developed symptoms, and 35 remained asymptomatic.
§ Includes index patient; if the index patient excluded, 52 secondary cases occurred among the other 60 attendees (attack rate = 86.7%).


FIGURE. Confirmed* and probable† cases of COVID-19 associated with two choir practices, by date of symptom onset (N = 53) — Skagit County,
Washington, March 2020
               20
               18            Choir                                    Choir                                                                                                     Probable
                            practice                                 practice                                                                                                   Confirmed
               16
               14
No. of cases




               12
                                                    Index
               10                                  patient
                8
                6
                4
                2
                0
                    1   2      3       4   5   6      7      8   9     10    11   12   13    14   15     16    17   18   19   20   21        22   23    24     25    26   27    28   29       30
                                                                                        Date of symptom onset
Abbreviation: COVID-19 = coronavirus disease 2019.
* Positive reverse transcription–polymerase chain reaction test result.
† Attendance at the March 10 practice and clinically compatible symptoms as defined by the Council of State and Territorial Epidemiologists, Interim-20-ID-01:
  Standardized surveillance case definition and national notification for 2019 novel coronavirus disease (COVID-19). https://cdn.ymaws.com/www.cste.org/resource/
  resmgr/2020ps/interim-20-id-01_covid-19.pdf.

Public Health Response                                                                                  the highly contagious nature of COVID-19 and the impor-
   SCPH provided March 10 practice attendees with isolation                                             tance of following social distancing guidelines to control the
and quarantine instructions by telephone, email, and postal                                             spread of the virus.
mail. Contacts of patients were traced and notified of isola-
                                                                                                                                          Discussion
tion and quarantine guidelines. At initial contact, 15 attendees
were quarantined, five of whom developed symptoms during                                                   Multiple reports have documented events involving super-
quarantine and notified SCPH.                                                                           spreading of COVID-19 (2–5); however, few have documented
   Before detection of this cluster on March 17, Skagit County                                          a community-based point-source exposure (5). This cluster of
had reported seven confirmed COVID-19 cases (5.4 cases per                                              52 secondary cases of COVID-19 presents a unique opportu-
100,000 population). At the time, SCPH informed residents                                               nity for understanding SARS-CoV-2 transmission following
that likely more community transmission had occurred than                                               a likely point-source exposure event. Persons infected with
indicated by the low case counts.* On March 21, SCPH issued                                             SARS-CoV-2 are most infectious from 2 days before through
a press release to describe the outbreak and raise awareness                                            7 days after symptom onset (7). The index patient developed
about community transmission.† The press release emphasized                                             symptoms on March 7, which could have placed the patient
                                                                                                        within this infectious period during the March 10 practice.
* Skagit County, updated social distancing information. https://skagitcounty.                           Choir members who developed symptoms on March 11
  net/departments/home/press/031620.htm.
† Skagit County, public health investigating cluster of related COVID-19 cases.                         (three) and March 12 (seven) attended both the March 3
  https://skagitcounty.net/departments/home/press/032120.htm.



608                             MMWR / May 15, 2020 / Vol. 69 / No. 19                  US Department of Health and Human Services/Centers for Disease Control and Prevention
                      Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 13 of 56
                                                        Morbidity and Mortality Weekly Report



TABLE 2. Signs and symptoms reported at the onset of COVID-19 illness and during the course of illness among persons infected at a choir
practice (N = 53)* — Skagit County, Washington, March 2020
                                                                            No. (%)                                           no./No. (%)
                                                                  Reported at onset of illness                   Reported during course of illness
                                                               All cases              Confirmed cases           All cases              Confirmed cases
Sign or symptom                                                (N = 53)                   (N = 33)              (N = 53)                   (N = 33)
Cough                                                         27 (50.9)                  18 (54.5)             47/53 (88.7)                 30/33 (90.9)
Fever                                                         28 (52.8)                  15 (45.5)             36/53 (67.9)                 25/33 (75.8)
Myalgia                                                       13 (24.5)                   9 (27.3)             34/52 (65.4)                 24/32 (75.0)
Headache                                                      10 (18.9)                   7 (21.2)             32/53 (60.4)                 20/33 (60.6)
Chills or rigors                                               7 (13.2)                   6 (18.2)             23/51 (45.1)                 16/31 (51.6)
Congestion                                                      4 (7.5)                    2 (6.1)             25/52 (48.1)                 15/32 (46.9)
Pharyngitis                                                     2 (3.8)                    2 (6.1)             12/52 (23.1)                  8/32 (25.0)
Lethargy                                                        4 (7.5)                    2 (6.1)               5/52 (9.6)                   3/32 (9.4)
Fatigue                                                         3 (5.7)                    1 (3.0)             24/52 (46.2)                 15/32 (46.9)
Aguesia (loss of taste)                                         1 (1.9)                    1 (3.0)             11/48 (22.9)                  5/28 (17.9)
Anosmia (loss of smell)                                         1 (1.9)                    1 (3.0)             10/48 (20.8)                  5/28 (17.9)
Chest congestion or tightness                                   1 (1.9)                    1 (3.0)               5/52 (9.6)                  4/32 (12.5)
Weakness                                                        1 (1.9)                    1 (3.0)               3/52 (5.8)                   2/32 (6.3)
Eye ache                                                        1 (1.9)                    1 (3.0)               1/52 (1.9)                   1/32 (3.1)
Dyspnea                                                          0 (—)                      0 (—)               8/51 (15.7)                  8/31 (25.8)
Diarrhea                                                         0 (—)                      0 (—)               8/52 (15.4)                  6/32 (18.8)
Pneumonia                                                        0 (—)                      0 (—)               6/53 (11.3)                  6/33 (18.2)
Nausea                                                           0 (—)                      0 (—)                3/52 (5.8)                   3/32 (9.4)
Acute hypoxemic respiratory failure                              0 (—)                      0 (—)                3/53 (5.7)                   3/33 (9.1)
Abdominal pain or cramps                                         0 (—)                      0 (—)                2/52 (3.8)                   2/32 (6.3)
Malaise                                                         1 (1.9)                     0 (—)                1/52 (1.9)                    0/32 (—)
Anorexia                                                         0 (—)                      0 (—)                1/52 (1.9)                    0/32 (—)
Vomiting                                                         0 (—)                      0 (—)                 0/52 (—)                     0/32 (—)
Abbreviation: COVID-19 = coronavirus disease 19.
* Including the index patient.

and March 10 practices and thus could have been infected                         and one hour of the practice occurring outside of the seating
earlier and might have been infectious in the 2 days preceding                   arrangement, the seating chart does not add substantive addi-
symptom onset (i.e., as early as March 9). The attack rate in                    tional information. Second, the 19 choir members classified
this group (53.3% and 86.7% among confirmed cases and all                        as having probable cases did not seek testing to confirm their
cases, respectively) was higher than that seen in other clusters,                illness. One person classified as having probable COVID-19
and the March 10 practice could be considered a superspread-                     did seek testing 10 days after symptom onset and received a
ing event (3,4). The median incubation period of COVID-19                        negative test result. It is possible that persons designated as
is estimated to be 5.1 days (8). The median interval from                        having probable cases had another illness.
exposure during the March 10 practice to onset of illness was                       This outbreak of COVID-19 with a high secondary attack
3 days, indicating a more rapid onset.                                           rate indicates that SARS-CoV-2 might be highly transmis-
   Choir practice attendees had multiple opportunities for                       sible in certain settings, including group singing events. This
droplet transmission from close contact or fomite transmis-                      underscores the importance of physical distancing, including
sion (9), and the act of singing itself might have contributed                   maintaining at least 6 feet between persons, avoiding group
to SARS-CoV-2 transmission. Aerosol emission during speech                       gatherings and crowded places, and wearing cloth face cover-
has been correlated with loudness of vocalization, and certain                   ings in public settings where other social distancing measures
persons, who release an order of magnitude more particles                        are difficult to maintain during this pandemic. The choir miti-
than their peers, have been referred to as superemitters and                     gated further spread by quickly communicating to its members
have been hypothesized to contribute to superspeading                            and notifying SCPH of a cluster of cases on March 18. When
events (1). Members had an intense and prolonged exposure,                       first contacted by SCPH during March 18–20, nearly all
singing while sitting 6–10 inches from one another, possibly                     persons who attended the practice reported they were already
emitting aerosols.                                                               self-isolating or quarantining. Current CDC recommenda-
   The findings in this report are subject to at least two limi-                 tions, including maintaining physical distancing of at least
tations. First, the seating chart was not reported because of                    6 feet and wearing cloth face coverings if this is not feasible,
concerns about patient privacy. However, with attack rates of                    washing hands often, covering coughs and sneezes, staying
53.3% and 86.7% among confirmed and all cases, respectively,                     home when ill, and frequently cleaning and disinfecting


US Department of Health and Human Services/Centers for Disease Control and Prevention         MMWR / May 15, 2020 / Vol. 69 / No. 19                       609
                       Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 14 of 56
                                                        Morbidity and Mortality Weekly Report



high-touch surfaces, remain critical to reducing transmission.                2. Wang D, Hu B, Hu C, et al. Clinical characteristics of 138 hospitalized patients
Additional information is available at https://www.cdc.gov/                      with 2019 novel coronavirus-infected pneumonia in Wuhan, China. JAMA
                                                                                 2020;323:1061–9. https://doi.org/10.1001/jama.2020.1585
coronavirus/2019-ncov/prevent-getting-sick/prevention.html.                   3. McMichael TM, Currie DW, Clark S, et al. Epidemiology of COVID-19
                                                                                 in a long-term care facility in King County, Washington. N Engl J Med
                          Acknowledgments                                        2020;NEJMoa2005412. https://doi.org/10.1056/NEJMoa2005412
                                                                              4. Ghinai I, Woods S, Ritger KA, et al. Community transmission of
  Patients described in this report; health care personnel who cared
                                                                                 SARS-CoV-2 at two family gatherings—Chicago, Illinois, February–
for them; Skagit County Public Health staff members and leaders,                 March 2020. MMWR Morb Mortal Wkly Rep 2020;69:446–50. https://
particularly the Communicable Disease investigators; Washington                  doi.org/10.15585/mmwr.mm6915e1
State Department of Health.                                                   5. South Korean city on high alert as coronavirus cases soar at ‘cult’ church.
                                                                                 The Guardian, US Edition. February 20, 2020. https://www.theguardian.
 Corresponding author: Lea Hamner, leah@co.skagit.wa.us, 360-416-1500.
                                                                                 com/world/2020/feb/20/south-korean-city-daegu-lockdown-coronavirus-
 1Skagit   County Public Health, Mount Vernon, Washington.                       outbreak-cases-soar-at-church-cult-cluster
                                                                              6. Council of State and Territorial Epidemiologists. Interim-20-ID-01:
   All authors have completed and submitted the International                    standardized surveillance case definition and national notification for
Committee of Medical Journal Editors form for disclosure of                      2019 novel coronavirus disease (COVID-19). Atlanta, GA: Council of
potential conflicts of interest. All authors report receipt of funding           State and Territorial Epidemiologists; 2020. https://cdn.ymaws.com/www.
                                                                                 cste.org/resource/resmgr/2020ps/interim-20-id-01_covid-19.pdf
through Public Health Emergency Preparedness grant from the                   7. He X, Lau EHY, Wu P, et al. Temporal dynamics in viral shedding and
Washington State Department of Health during the conduct of the                  transmissibility of COVID-19. Nat Med 2020;26:672–5.
study. No other potential conflicts of interest were disclosed.               8. Lauer SA, Grantz KH, Bi Q, et al. The incubation period of coronavirus
                                                                                 disease 2019 (COVID-19) from publicly reported confirmed cases:
                               References                                        estimation and application. Ann Intern Med 2020;172:577. https://doi.
                                                                                 org/10.7326/M20-0504
1. Asadi S, Wexler AS, Cappa CD, Barreda S, Bouvier NM, Ristenpart WD.
                                                                              9. van Doremalen N, Bushmaker T, Morris DH, et al. Aerosol and surface
   Aerosol emission and superemission during human speech increase
                                                                                 stability of SARS-CoV-2 as compared with SARS-CoV-1. N Engl J Med
   with voice loudness. Sci Rep 2019;9:2348. https://doi.org/10.1038/
                                                                                 2020;382:1564–7. https://doi.org/10.1056/NEJMc2004973
   s41598-019-38808-z




610                   MMWR / May 15, 2020 / Vol. 69 / No. 19       US Department of Health and Human Services/Centers for Disease Control and Prevention
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 15 of 56
Carole Rae Woodmansee, whose life centered on family, faith and music,...   https://www.seattletimes.com/seattle-news/obituaries/carole-rae-woodm...
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 16 of 56




1 of 4                                                                                                                             6/18/2020, 09:34
Carole Rae Woodmansee, whose life centered on family, faith and music,...   https://www.seattletimes.com/seattle-news/obituaries/carole-rae-woodm...
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 17 of 56




2 of 4                                                                                                                             6/18/2020, 09:34
Carole Rae Woodmansee, whose life centered on family, faith and music,...   https://www.seattletimes.com/seattle-news/obituaries/carole-rae-woodm...
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 18 of 56




             0/1000



             A journalist might reach out to you to follow up.




3 of 4                                                                                                                             6/18/2020, 09:34
Carole Rae Woodmansee, whose life centered on family, faith and music,...   https://www.seattletimes.com/seattle-news/obituaries/carole-rae-woodm...
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 19 of 56
                Sign me up for the Morning Brief newsletter
                Please don't publish my name
                I am over 16 years old
                I accept the Terms of Service




             By clicking Submit, you agree to The Seattle Times’ Privacy Policy and Terms of Service.

                                                                            Powered by Hearken | Terms of Service | Privacy Policy




4 of 4                                                                                                                             6/18/2020, 09:34
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 20 of 56
         Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 21 of 56
                                                                           Page 1
 1    IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
 2                 FOR THE COUNTY OF CHELAN
 3

 4   JOSE LUIS CUEVAS, et al,         )
                                      )
 5              Plaintiffs,           )
                                      )
 6     vs.                            )          No. 20-2-00352-04
                                      )
 7   JAY INSLEE, in his official      )
     capacity as Governor,            )
 8                                    )
                Defendant.            )
 9   _________________________________)
10

11

12            DEPOSITION OF MALCOM D. BUTLER, M.D.
13
           Taken at the instance of the Defendant
14

15

16
                                             June 8, 2020
17
                                             10:00 a.m.
18
                                             139 South Worthen
19
                                             Wenatchee, Washington
20

21

22

23                BRIDGES REPORTING & LEGAL VIDEO
                Certified Shorthand Reporters
24                    1312 N. Monroe Street
                    Spokane, Washington 99201
25               (509) 456-0586 - (800) 358-2345
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 22 of 56
 1           BE IT REMEMBERED that the deposition of MALCOM         1                            I N D E X:
 2   D. BUTLER, M.D., was taken in behalf of the Defendant          2
 3   pursuant to the Washington Rules of Civil Procedure            3
 4   before William J. Bridges, Certified Shorthand Reporter            JOSE LUIS CUEVAS, et al vs. JAY INSLEE
 5   for Washington, Idaho and Oregon, on Monday, the 8th           4
 6   day of June, 2020, at the Office of the Attorney               5   No. 20-2-00352-04
 7   General, 139 South Worthen, Suite 100, Wenatchee,
                                                                    6
 8   Washington, commencing at the hour of 10:00 a.m.
 9                                                                      June 8, 2020
                                                                    7
10             *                 *                  *
11                                                                  8
12                           APPEARANCES:                           9
13                                                                 10
14
                                                                                            T E S T I M O N Y
15   For the Plaintiffs:          DAVID K. DeWOLF, ESQ.            11
                                  Albrecht Law PLLC                12   MALCOM D. BUTLER, M.D.                           PAGE NO:
16   (via Zoom)                   Attorneys at Law                 13
                                  421 West Riverside Avenue
                                                                            Examination by Mr. Jones                       6 - 94
17                                  Suite 614
                                                                   14
                                  Spokane, WA 99201
                                                                   15
18                                (509) 495-1246
                                  david@albrechtlawfirm.com        16
19                                                                 17
20                                                                 18
     For the Defendant:           ZACHARY PEKELIS JONES, ESQ.      19                       PRODUCTION REQUESTS:
21                                Assistant Attorney General       20
     (via Zoom)                   800 Fifth Avenue                 21
22                                  Suite 2000
                                                                                                 (None)
                                  Seattle, WA 98104                22
23                                (206) 332-7089
                                                                   23
                                  zach.jones@atg.wa.gov
                                                                   24
24                                (206) 332-7089
25                                                                 25


                                                        Page 2                                                           Page 4
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1                 APPEARANCES (Cont'd).                            1                        E X H I B I T S:
 2                                                                  2
 3                                                                  3   No:                  Identification:                 Page:
                                                                    4
     For the Defendant:              JEFFREY T. EVEN, ESQ.          5   1      Proclamation by the Governor Amending            18
 4                                   Deputy Solicitor General
                                                                                 Proclamations 20-05, 20-25, 20-25.1,
     (via Zoom)                      1125 Washington Street N.E.    6            20-25.2 and 20.25.3 and
 5                                   Olympia, WA 98504                         20-25.4, Transition from "State Home - Stay
                                     (360) 586-0728                 7            Healthy" to "Safe Start - Stay Healthy"
 6                                   jeffrey.even@atg.wa.gov                     County-by-County phased reopening, Bates
 7                                                                  8            000081 - 85
 8                                                                  9

     For the witness:                CHARLES D. ZIMMERMAN, ESQ.
                                                                   10   2      E-mail string, 5/14/20, 5/18/20, Lorena          40
                                                                                 Orozco, Marc Straub, Board of Health,
 9                                   Ogden Murphy Wallace          11            Francis Collins, Malcolm Butler, Tiana
                                     Attorneys at Law
                                                                                 Rowland; Subject: BOH Packet for Monday,
10                                   1 Fifth Street                12            May 18, 2020, Bates 000201 - 202
                                       Suite 200                   13
11                                   Wenatchee, WA 98807           14   3      Declaration of Marc Straub in Support for        46
                                     (509) 662-1954                              Motion for Temporary Restraining Order,
12                                   czimmerman@omwlaw.com         15            5/28/20, Bates 000059 - 66
13                                                                 16

14
                                                                   17   4      E-mail string, 5/14/20, 5/18/20, 5/19/20,        70
                                                                                 Malcolm Butler, Marc Straub, Lorena
     Also present:                   JENNAH WILLIAMS (via Zoom)
15
                                                                   18            Orozco, Board of Health, Francis Collins,
                                                                                 Tiana Rowland; Subject: BOH Packet for
16                                                                 19            Monday, May 18, 2020, Bates 000204 - 207
17                                                                 20
18                                                                 21   5      E-mail string, 5/14/20, 5/18/20, 5/19/20,        76
19                  *            *                 *                             5/20/20, Marc Straub, Malcolm Butler,
20                                                                 22            Lorena Orozco, Board of Health, Francis
21                                                                               Collins, Tiana Rowland; Subject: BOH
22
                                                                   23            Packet for Monday, May 18, 2020, Bates
23                                                                               00000196 - 199
                                                                   24
24
                                                                        6      E-mail, 5/28/20, Malcolm Butler to Marc          86
25                                                                 25            Straub; Subject: Deceit

                                                        Page 3                                                           Page 5
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                            Pages 2 to 5
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 23 of 56
 1               (MALCOM D. BUTLER, M.D., called as a witness      1   just to make sure you understand the question, and that
 2   by the Defendant, being first duly sworn to tell the          2   I finish asking it.
 3   truth, the whole truth and nothing but the truth, was         3                Otherwise, it could get somewhat confusing
 4   examined and testified as follows:)                           4   and difficult for the court reporter.
 5                                                                 5                If there is an objection, either by Mr.
 6                                                                 6   DeWolf who represents the plaintiffs in this matter, or
 7                            EXAMINATION                          7   by Mr. Zimmerman, who is the Health District's counsel
 8                                                                 8   who's present as well, if you understand the question,
 9   BY MR. JONES:                                                 9   you are permitted to answer it.
10       Q.      Good morning, Dr. Butler.   I just introduced    10                And it's only if you are instructed by your
11   myself earlier.     My name is Zachary Pekelis Jones,        11   attorney not to answer the question on the basis of
12   P-E-K-E-L-I-S, and I'm an attorney for Governor Inslee       12   privilege that you should actually not answer the
13   in this matter.                                              13   question.
14               Have you ever had your deposition taken          14                Does that make sense to you?
15   before in any court proceeding.                              15       A.       Well, I understand your words.   I guess
16       A.      Yes.                                             16   we'll see how it works out in practice.
17       Q.      How many times?                                  17       Q.       Fair enough.   In other words, unless your
18       A.      Gosh, I don't remember.    I think about four    18   attorney says "Don't answer it," answer the question if
19   in my career.                                                19   you understand it.
20       Q.      And what were the nature of those                20       A.       Very good.
21   proceedings?                                                 21       Q.       Please give full and complete answers.     Do
22       A.      Yeah.   They've been a long time ago.   All of   22   you understand the oath that you have taken here
23   them were medically-related.                                 23   today?
24               One of them was in my role as staff, what's      24       A.       Yes.
25   called medical staff officer at Central Washington           25       Q.       Is there anything about that oath that was

                                                      Page 6                                                             Page 8
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   Hospital.   And the others would have just been --            1   confusing or ambiguous to you?
 2       Q.      I'm sorry.    I couldn't hear what you just       2       A.       No.
 3   said.                                                         3       Q.       Okay.   And if you remember something later,
 4       A.      Okay.   One of them was in my role as a           4   you know, a supplement to an answer you've previously
 5   medical staff officer at Central Washington Hospital.         5   given, feel free to let me know and we can go back to
 6               And I believe the others were custody type        6   that earlier question, if it occurs to you later or
 7   of hearings and those sort of things.                         7   during a break, at any time, if you want to clarify or
 8       Q.      And were you an expert witness in those           8   add to a previous answer, feel free to do so.
 9   hearings?                                                     9                Does that make sense?
10       A.      I think in all of them, yes.   In no case was    10       A.       Yes.
11   I a defendant or a plaintiff.    So I must have been an      11       Q.       And I don't expect this deposition to take
12   expert in all of them.                                       12   very long.   Perhaps a few hours.    But if for whatever
13       Q.      Understood.   So, just some basic ground         13   reason you want to break, whether to use the facilities
14   rules for this deposition.    I understand you have some     14   or for some water, please let me know and we can do
15   experience doing this.    But just to make it easier on      15   that.
16   us today.                                                    16                Okay?
17               It is very important that you speak slowly       17       A.       Yes.
18   so that the court reporter can take down everything          18       Q.       Are you sick today in any way?
19   that you say.   Particularly if you're ever reading a        19       A.       No.
20   document, people tend to speak pretty fast.     So make      20       Q.       Are you under a doctor's care for any
21   sure you slow down consciously whenever you're               21   illness?
22   reading.                                                     22       A.       No.
23               Because this deposition is taking place via      23       Q.       Have you taken any drugs, alcohol or
24   Zoom today, it's especially important that you wait          24   prescription medications today?
25   after every question in case there is an objection or        25       A.       No.    Well, actually, Zach, I have asthma.

                                                      Page 7                                                             Page 9
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                             Pages 6 to 9
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 24 of 56
 1   So I used my asthma inhaler this morning.                     1   the course of that practice?
 2       Q.       Any medications or other substances that         2       A.      I have a B.A. in philosophy from Cornell
 3   might impair or inhibit your ability to understand my         3   University.
 4   questions and answer them truthfully?                         4       Q.      Uh-huh.
 5       A.       No.                                              5       A.      I have a Medical Doctorate from the
 6       Q.       Okay.   Any other reason why you would be        6   University of Washington.
 7   unable to understand my questions or answer them              7               I am board certified in family medicine,
 8   truthfully?                                                   8   having completed a three-year family medicine residency
 9       A.       Not on my part, no.                              9   at the University of California, Los Angeles.
10       Q.       Okay.   And did you receive a subpoena and a    10       Q.      Any other education or training in the
11   deposition notice for today's deposition?                    11   course of your medical degree -- medical experience?
12       A.       Yes.                                            12       A.      I have had continuous additional training
13       Q.       Okay.   I'd like to just begin talking about    13   throughout my medical career.
14   your educational and professional background briefly.        14       Q.      Do you have any training specifically in the
15                What are your current professional              15   field of public health?
16   positions?                                                   16       A.      No.
17       A.       I'm currently the Chief Medical Officer at      17       Q.      Okay.   Other than your experience as the
18   Columbia Valley Community Health.     I am a physician       18   Health Officer with the Chelan-Douglas County Health
19   with expertise in family medicine.                           19   District, do you have experience in the field of public
20       Q.       And how long have you been in that position     20   health?
21   at Columbia Valley Community Health?                         21       A.      In as much as public health relates to a
22       A.       27 years.                                       22   primary care practice in a rural community, yes.
23       Q.       And are there any other positions that you      23       Q.      Have you had a specific position in public
24   currently hold professionally?                               24   health management or administration?
25       A.       I am currently the health officer for Chelan    25       A.      No.

                                                       Page 10                                                        Page 12
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   and Douglas Counties, local health jurisdiction.              1       Q.      Turning to your experience with the Health
 2       Q.       And is that the Chelan-Douglas County Health     2   District, you began relatively recently.
 3   District?                                                     3               Can you describe the circumstances under
 4       A.       Correct.                                         4   which you came to occupy the position as Health Officer
 5       Q.       So, we may refer to that entity repeatedly       5   with the Health District?
 6   today.   Just for short, I'm going to refer to it as the      6       A.      I was approached by Barry Kling who manages
 7   Health District.                                              7   the Health District.   He asked if I would be willing to
 8                Does that make sense to you?                     8   step up during this pandemic to assist the Health
 9       A.       Yes.                                             9   District.
10       Q.       Okay.   And how long have you been in           10               The prior health officer is a retired oral
11   that position as health officer with the Health              11   surgeon.    And there were concerns about his capacity to
12   District?                                                    12   actively direct and manage this crisis for the Health
13       A.       Since April 20, 2020.                           13   District.
14       Q.       April 20th, 2020?                               14       Q.      And why was that, if you know?
15       A.       Correct.                                        15       A.      Because of his age and time out of practice.
16       Q.       Any other current professional positions        16       Q.      And what was the name of the prior Health
17   that you hold?                                               17   Officer?
18       A.       I sit on various committees, but none, I        18       A.      Francis Collins.
19   wouldn't consider them as sort of professional titled        19       Q.      And is he still serving in an emeritus
20   positions or anything like that.                             20   capacity for the Health District?
21                I have a faculty appointment at the             21       A.      Yes.
22   University of Washington, that sort of thing.                22       Q.      Could you explain what the hierarchy of the
23       Q.       Understood.   You mention that you have an      23   Health District leadership is?   For example, to whom do
24   expertise in family medicine.      Could you just describe   24   you report and who reports to you?
25   the educational credentials that you have received in        25       A.      I report to the Board of Health.   There is

                                                       Page 11                                                        Page 13
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 10 to 13
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 25 of 56
 1   nobody who reports to me.                                      1   background in public health?
 2         Q.     And you mentioned Mr. Kling earlier.   What       2       A.       I'm not aware that any of them have any type
 3   is his position with the Health District?                      3   of public health background or training.
 4         A.     He is the director.                               4       Q.       What about Mr. Kling?   Did you know Mr.
 5         Q.     Is he also referred to as the administrator?      5   Kling personally before becoming the Health Officer for
 6         A.     Yes.                                              6   the Health District?
 7         Q.     And to whom does he report?                       7       A.       I had interacted with Mr. Kling
 8         A.     He reports to the board.                          8   professionally prior to taking this role.      We had no
 9         Q.     And who reports to him?                           9   relationship outside of those professional
10         A.     The rest of the agency.    If you expect me,     10   interactions.
11   Zach, to have those memorized, I'm sorry, I will let          11       Q.       What were your professional interactions
12   you down.                                                     12   with Mr. Kling?
13         Q.     That's fine.   It's safe to say that all         13       A.       Well, two years ago Chelan and Douglas
14   other full-time employees report to Mr. Kling?                14   Counties had an accountable health organization
15         A.     I couldn't say if they were full-time.     As    15   developed, or an ACH.    So we were the North Central
16   far as I'm aware, all other employees through their           16   Accountable Care Organization through Medicaid.      And
17   supervisors report up through and to Mr. Kling.               17   that brought a lot of local health care leaders
18         Q.     Understood.    And you mentioned the Board of    18   together.
19   Health.    Who, if you know, are the members of the Board     19                The ACH was directed by Senator Parlette.
20   of Health?    Either you can say their specific names, or     20   And her team was housed with the Health District.
21   generally what their positions are.                           21                So, I had interactions with that team
22         A.     Well, Jill Thompson is currently the             22   frequently, both in my role as Chief Medical Officer of
23   President of the Board.     I believe she is the Mayor of     23   a federally qualified health center.
24   Waterville.                                                   24                I was also asked to head the opioid response
25                Dan Sutton and Marc Straub, Kevin Overbay,       25   for the ACH.    In that role I worked fairly closely with

                                                      Page 14                                                           Page 16
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   Doug England are all County Commissioners.     Two from        1   certain team members of the ACH.     And we had regular
 2   Douglas County, two from Chelan County.                        2   meetings.    Various members of the Health District were
 3                Ruth Esparza is a local attorney, and I           3   also participating in various roles.      It was largely in
 4   believe on the Wenatchee City Council.     And there's a       4   that way.
 5   woman named Sharon who I know lives in Leavenworth.            5                As a primary care provider I am mandated to
 6   I'm not sure what her role or other titles might               6   report infectious diseases and other things to the
 7   be.                                                            7   Health District.     I have worked with them regularly in
 8         Q.     Is she an elected official, as well?              8   that capacity, and in working on contagion throughout
 9         A.     I do not know.                                    9   the years.
10         Q.     And is there also a Mr. John Sterk who's on      10       Q.       Do you know what Mr. Kling's professional
11   the board?                                                    11   training is in?
12         A.     I believe so, yes.                               12       A.       I do not know specifically.   I know that he
13         Q.     Prior to becoming the Health Officer in          13   previously had a role in the Midwest.      I'm aware that
14   April of 2020, did you know any of the board members          14   he has held similar positions in the past.     I do not
15   personally?                                                   15   know what his actual academic work has been.
16         A.     No.                                              16       Q.       Based on your experience working with him at
17         Q.     Do you know if any of the board members is       17   the Health District and prior, would you describe Mr.
18   an expert or professional in any medical field?               18   Kling as knowledgeable and experienced in the field of
19         A.     I'm not aware that any of them have any          19   public health?
20   medical expertise, no.                                        20       A.       Yes.
21         Q.     So, I guess none is an expert in -- none of      21       Q.       So, I would like to turn to our first
22   them expert or professional in epidemiology?                  22   exhibit today, which is tab H.
23         A.     I'm sorry.    I don't know what background any   23       A.       Okay.   There are no tabs.   How would I find
24   of them have in epidemiology.                                 24   tab H?
25         Q.     And do you know whether any of them have a       25                    MR. JONES:   Right here (indicating).

                                                      Page 15                                                           Page 17
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 14 to 17
               Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 26 of 56
 1                   THE WITNESS:   Ah.   Okay.    Tab H.    And       1        Q.    So, this second paragraph on page 81 refers
 2   there's also no --                                                2   to Proclamations 20-25 and amendatory proclamations
 3                   MR. ZIMMERMAN:    Do you have a Bates             3   that prohibit "all people in Washington State from
 4   stamp number?                                                     4   leaving their homes except to participate in essential
 5                   MR. JONES:   Yes.    It's 880.   000080.          5   services or essential work and preventing all
 6                   THE WITNESS:   Tab H.      Found it.              6   non-essential businesses in Washington State from
 7                   MR. DE WOLF:   Excuse me, Jack.        I think    7   conducting business, within the limitations therein."
 8   you said 080, or 880?                                             8              Is that correct?
 9                   MR. JONES:   000080.                              9        A.    Yes.
10                   MR. DE WOLF:   Number 80?                        10        Q.    And so I'm going to refer to those
11                   MR. JONES:   Yes.    80.                         11   proclamations collectively as the Stay Home - Stay
12                   COURT REPORTER:     Do we want to Mark this      12   Healthy proclamation, or Stay Home - Stay Healthy
13   as Exhibit 1.                                                    13   order.
14                   MR. JONES:   Yes, please.                        14              Does that make sense to you?
15                           (Deposition Exhibit Number 1 was         15        A.    Yes.
16                            marked for identification).             16        Q.    Now, based on your medical training and
17       Q.     (BY MR. JONES:)     So, Exhibit 1, which you          17   expertise, did you agree with the Governor's decision
18   have just been handed, is Proclamation 20-25.4 issued            18   to issue the Stay Home - Stay Healthy order?
19   by the Governor of Washington, Jay Inslee.                       19        A.    Yes.
20              Are you familiar with the Stay Home - Stay            20        Q.    Why?
21   Healthy order issued by the Governor?                            21        A.    It was clear that social distancing was the
22       A.     Yes.                                                  22   most effective tool we had to combat the transmission
23       Q.     I'd like to turn your attention to the first          23   of the virus and the COVID-19 pandemic.    It was clear
24   paragraph on page 81, which begins "Whereas, on                  24   that in order to avoid morbidity and mortality
25   February 29th, 2020."                                            25   throughout the state the economy had to be sufficiently

                                                        Page 18                                                           Page 20
                     DR. BUTLER - by Mr. Jones                                             DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345         (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1              Do you see that?                                       1   curtailed that there was little incentive for
 2       A.     Yes.                                                   2   individuals to leave their homes.
 3       Q.     And please just read along as I read aloud.            3        Q.    If you turn your attention to the third
 4              "Whereas, on February 29, 2020, I issued               4   Whereas paragraph on page 81, read along silently while
 5   Proclamation 20-05, proclaiming a State of Emergency              5   I read aloud.   "Whereas, the COVID-19 disease, caused
 6   for all counties throughout the state of Washington as            6   by a virus that spreads easily from person to person
 7   a result of the coronavirus disease 2019 (COVID-19)               7   which may result in serious illness or death and has
 8   outbreak in the United States and confirmed person-to-            8   been classified by the World Health Organization as a
 9   person spread of COVID-19 in Washington State."                   9   worldwide pandemic, has broadly spread throughout
10              Do you see where I read that?                         10   Washington State and remains a significant health risk
11       A.     Yes.                                                  11   to all of our people, especially members of our most
12       Q.     Do you recall on February 29th, 2020,                 12   vulnerable populations."
13   wherein Governor Inslee created a state of emergency             13              Did I read that correctly?
14   due to COVID-19?                                                 14        A.    Yes.
15       A.     Yes.                                                  15        Q.    Do you agree with this statement by the
16       Q.     Okay.   Now, turning to the second paragraph          16   Governor that COVID-19 remains a significant health
17   which begins "Whereas, as a result of the continued              17   risk to all of our people, especially members of our
18   worldwide spread," I'd ask that you just read that               18   most vulnerable populations?
19   paragraph to yourself silently, and let me know once             19        A.    Zach, can I clarify your question?
20   you have finished.                                               20        Q.    Sure.
21              Is that all right?                                    21        A.    You used the word "remains."    Are you
22       A.     Yes.                                                  22   referring to what is before me here in this document,
23       Q.     Thank you.                                            23   or are you referring to today as of January -- June
24                                  (Pause in the proceedings).       24   8?
25       A.     All right.                                            25        Q.    As of today, June 8, would you agree that

                                                        Page 19                                                           Page 21
                     DR. BUTLER - by Mr. Jones                                             DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345         (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                           Pages 18 to 21
               Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 27 of 56
 1   COVID-19 remains a significant health risk to all of         1   Washington?
 2   our people, especially members of our most vulnerable        2       A.     Yes.
 3   populations?                                                 3       Q.     And does it remain a significant public
 4       A.     No.                                               4   health risk in Chelan County?
 5       Q.     Why not?                                          5       A.     Yes.
 6       A.     Our experience is that in the non-medically       6       Q.     If you will turn to page 82 to the top
 7   vulnerable, it is not a significant health risk.             7   Whereas paragraph there.
 8       Q.     And is that because of a different                8       A.     (Witness complied).
 9   fatality -- a different fatality rate for non-medically      9       Q.     And would you just read that paragraph at
10   vulnerable, or because of some other reason?                10   the top to yourself silently, and then I will ask you a
11       A.     In our local experience approximately 30         11   question or two about it when you are done.
12   percent of the people who have tested positive for the      12                                (Pause in the proceedings).
13   virus have had no symptoms at all.     It's hard to         13       A.     I'm done.
14   describe that as a significant health concern for that      14       Q.     Okay.   Would you agree that modelers
15   30 percent.                                                 15   continue to agree that fully relaxing social distancing
16              I believe locally we have had in the range       16   measures will result in a sharp increase in the number
17   of 20 to 30 people admitted to the hospital over the        17   of COVID-19 cases?
18   course of two or three months.                              18       A.     Yes.
19              Again, that doesn't strike me as a               19       Q.     Okay.   Turning to the next page, page 83.
20   significant illness for the vast majority of the people     20       A.     (Witness complied).
21   who have tested positive.                                   21       Q.     And this is the top full Whereas paragraph
22              Certainly there is a small cohort which I        22   on page 83.   Just read along silently as I read
23   would describe as the medically vulnerable in whom it       23   aloud.
24   is extremely dangerous, and I do feel it is appropriate     24              "Whereas, the worldwide COVID-19 pandemic
25   to take the actions necessary to protect that               25   and its progression in Washington State continue to

                                                       Page 22                                                       Page 24
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   population from the spread, especially when there is         1   threaten the life and health of our people as well as
 2   such a large asymptomatic proportion of infectious           2   the economy of Washington State, and remain a public
 3   people.                                                      3   disaster affecting life, health, property or the public
 4        Q.       Do you have an opinion on whether, based on    4   peace."
 5   the scientific evidence you have seen, asymptomatic or       5              Do you see where I read that?
 6   pre-symptomatic sufferers of COVID-19 can transmit the       6       A.     Yes.
 7   virus to others?                                             7       Q.     Do you agree that the worldwide COVID-19
 8        A.       Absolutely.                                    8   pandemic and its progression in Washington State
 9        Q.       What is your opinion?                          9   continue to threaten the life and health of our people
10        A.       What is my opinion on what, Zach?             10   as well as the economy of Washington State and remain a
11        Q.       Sir, my question is whether you have an       11   public disaster affecting life, health, property or the
12   opinion on --                                               12   public peace?
13        A.       Oh, sorry.                                    13       A.     Yes.
14        Q.       -- that subject.                              14       Q.     Setting the document aside now, in your
15        A.       Yes.   So, my opinion is that, yes,           15   opinion, Dr. Butler, would you say that the state's
16   absolutely the disease is transmitted by asymptomatic       16   response to the COVID-19 pandemic has been reasonable
17   individuals.                                                17   in light of the available data and generally accepted
18        Q.       And as well as pre-symptomatic individuals,   18   public health practices?
19   right?                                                      19       A.     Can you please explain what you mean by
20        A.       Pre-symptomatic are also asymptomatic, yes.   20   "reasonable"?
21        Q.       So, in light of that, and the risk that it    21       Q.     Well, is it consistent with the available
22   presents to more vulnerable populations, would you          22   data and generally accepted public health practices?
23   agree, kind of slightly changing the wording of this        23       A.     I believe that the proclamation is
24   third Whereas paragraph, would you agree that COVID-19      24   consistent and reasonable, based on my knowledge of
25   today remains a significant public health risk in           25   COVID-19, yes.

                                                       Page 23                                                       Page 25
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                       Pages 22 to 25
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 28 of 56
 1       Q.      So, what steps did the Health District take       1   working closely with.     I have sought their guidance.     I
 2   under your leadership, so, after April 20th, 2020, in         2   have participated in communications.
 3   response to the COVID-19 pandemic?                            3          Q.   And with whom have you communicated with the
 4       A.      Zach, are you asking me to recall over 40         4   State Department of Health?
 5   hours of work?                                                5          A.   Kathy Lofy, Scott Lindquist, John Weisman,
 6       Q.      Well, just if you could -- I guess I am just      6   Charisa, whose last name isn't coming to me right now,
 7   asking you to kind of summarize what steps the Health         7   Medical Director of -- Well, maybe it's -- Anyway,
 8   District itself has taken.     It doesn't have to be          8   Medical Director of Medicaid.    And a couple of other
 9   comprehensive, but sort of an overall summary of what         9   folks in various capacities that I don't recall.
10   the Health District has done in response to the              10          Q.   Has the Health District shared or received
11   pandemic.                                                    11   data or information from the State Department of
12       A.      Since I --                                       12   Health?
13       Q.      With the caveat that -- I'm sorry.    With the   13          A.   I have personally reviewed the State
14   caveat that it's been a lot, and I don't expect you to       14   Department of Health web page and absorbed the
15   cover every single step taken in the short time that we      15   information that they present there and update daily.
16   have today.                                                  16               I have received multiple communications
17       A.      Very good.   Since I assumed the role of         17   regarding guidance, both from the CDC and the State
18   Health Officer I am aware that the Health District has       18   DOH.   Many of them communicated through the State
19   continued a vigorous educational campaign to both the        19   DOH.
20   Anglo and Latinx communities.                                20               I am aware that the state and the local --
21               We have coordinated contact tracing.     We      21   our local health jurisdiction are participating in
22   have worked closely with the local emergency response        22   gathering the data local to the state and uploading it
23   teams to coordinate testing and PPE attainment and           23   to the state database.
24   distribution.                                                24          Q.   And how would you say the resources that the
25               We have worked closely with the healthcare       25   State Department of Health has at its disposal, how

                                                      Page 26                                                         Page 28
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   providers in our jurisdiction to provide mass testings        1   does that compare to what the Health District has?
 2   as required.                                                  2          A.   They appear to have three orders of
 3               I have worked closely with the health             3   magnitude more resources than we have at our local
 4   officers of the surrounding counties to create a              4   Health District.
 5   unified regional testing strategy, and then to                5          Q.   Has the Health District received any
 6   communicate that to the individuals in our jurisdiction       6   resources from the State?
 7   who are actually performing testing.                          7          A.   The Health District has taken advantage of
 8               I have worked closely with Mr. Kling to keep      8   contact tracing which has been offered through the
 9   the local business community informed with weekly             9   state.
10   meetings.   Same with local elected officials with           10               And then other than the data and the
11   weekly meetings.                                             11   guidance and essentially pushing out guidance, I'm not
12               I have worked with the city of Leavenworth       12   aware of any other specifics.    But again that really
13   on their city response.                                      13   has not been part of my role.
14               A great deal of time has been consumed           14          Q.   Understood.   What role did the Board of
15   applying for an initial variance and subsequently a          15   Health play in the Health District response to the
16   second variance proposal.                                    16   COVID-19 pandemic?
17               I have put out multiple --                       17          A.   Since my time in this position?
18       Q.      Could I stop you there?   Those variance         18          Q.   Yes.
19   proposals were submitted to the Department of Health         19          A.   Since my time in this position I have
20   for the State of Washington?                                 20   participated in two Board of Health meetings, and
21       A.      That is correct.                                 21   probably four emergency meetings.
22       Q.      Okay.   Have you coordinated or worked           22               My impression at the initial April 20 Board
23   closely with the Department of Health during the             23   of Health meeting was that they were soliciting
24   COVID-19 crisis?                                             24   information in reports, and that they were venting a
25       A.      I would not describe it as coordinating or       25   very strong desire to bring decision-making and control

                                                      Page 27                                                         Page 29
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 26 to 29
                Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 29 of 56
 1   more local.                                                  1               I do recall it was pointed out to the board
 2              At the second, I believe May 18th board           2   members at that time that the statutes still empowered
 3   meeting there was a similar very strong desire to alter      3   the health officer to levy such fines.    But the board
 4   the application of the Governor's proclamation within        4   still took that action.
 5   our jurisdiction.                                            5               Outside of those two actions and their
 6              Outside of -- Oh.    There was an interesting     6   directive to create the two variance proposals, I do
 7   maneuver that was undertaken, I believe it was on May        7   not recall other direct guidance as regards the
 8   18th, to remove the -- I will back up.                       8   management of the pandemic.
 9              On the Chelan-Douglas Health District             9       Q.      Would you describe any tension or conflict
10   website on the landing page there is a link for             10   or disagreement between the Board of Health and the
11   complaints and concerns regarding the proclamation and      11   professional staff of the Health District regarding the
12   how it was implemented.                                     12   response to the COVID-19 pandemic?
13              That was placed there because -- I               13       A.      Will you please repeat the first part of
14   understand that was placed there because the Health         14   that question?
15   District was being inundated with phone calls and           15       Q.      Sure.   My question is whether you perceived
16   e-mails.                                                    16   any tension or disagreement or conflict between the
17              And the hope was that those complaints could     17   Board of Health on the one hand and professional
18   be more effectively gathered and then reported back up      18   staff in the Health District, such as yourself, on the
19   through the state through a link on the website, on the     19   other hand, regarding the District's response to
20   landing page.                                               20   COVID-19?
21              I do recall the Board of Health requested        21       A.      Yes.
22   that that link be taken down.                               22       Q.      Please describe.
23              It was unclear to me how that would be           23       A.      During my time in this position it has felt
24   helpful or what the rationale was.   And I was not in a     24   that a great deal of energy has been exerted to address
25   position to raise that question, as just staffing the       25   the concerns of the members of the Board of Health,

                                                     Page 30                                                         Page 32
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   Board of Health.                                             1   that the Governor's proclamation was unnecessary and
 2              They also --                                      2   destroying the local economy without appropriate
 3       Q.     Could I interject a question?                     3   observable gains.
 4       A.     Sure.                                             4               I think there was a tension between the
 5       Q.     When you say that you weren't sure how that       5   medically prepared and epidemiologically prepared
 6   would be helpful, do you mean how the link itself            6   individuals who recognized the potential danger of the
 7   wouldn't be helpful, or how taking it down wouldn't be       7   pandemic, and I felt that we were continuously required
 8   helpful?                                                     8   to exert our great concern and repeatedly point out the
 9       A.     Taking it down.   It felt to me that that was     9   biology and transmissibility of the virus and the
10   not helping us collect the concerns of the constituency     10   rationale for the Governor's proclamation.
11   of the Health District.                                     11               Most specifically the elected officials
12       Q.     Understood.    Please continue.                  12   appeared to have an agenda that was very pro-opening of
13       A.     I recall also that I believe at the May 18th     13   the economy and an effort to minimize the current
14   board meeting a motion was passed to in essence rescind     14   and future impact of the pandemic within our
15   an emergency proclamation that had been taken by the        15   jurisdiction.
16   former Health Officer prior to my appointment shortly       16               It has been quite frustrating, I believe,
17   after the Governor's initial proclamations, which I         17   certainly for myself and I'm aware for Mr. Kling to be
18   believe was intended to bring the Health District and       18   put in a position of trying to utilize an extremely
19   its code in line with the Governor's proclamation.          19   small resource in the local Health District to manage
20              I believe a portion of that gave the Health      20   an enormous geographic area with a very diverse
21   Officer the authority to fine businesses that were out      21   population in the midst of the most significant
22   of compliance.                                              22   worldwide pandemic in a hundred years, and also to
23              And I believe the reason the Board of Health     23   be exerting energies to help the Board of Health
24   wanted it rescinded was because they felt that was          24   members appreciate the gravity from a physiologic and
25   unnecessary and didn't feel it was appropriate.             25   medical perspective, the potential gravity of the

                                                     Page 31                                                         Page 33
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                      Pages 30 to 33
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 30 of 56
 1   pandemic.                                                       1               But there have been so many Zoom meetings,
 2               Repeatedly it felt to me that since we had          2   that's my current recollection.      But, yes, I was on my
 3   not had multiple deaths, since our hospitals were not           3   computer.
 4   overwhelmed, since the vast majority of the individuals         4       Q.      So, could you describe what you remember of
 5   in our jurisdiction tolerate the infection without              5   that May 18th, 2020 board meeting by Zoom?
 6   significant morbidity, that therefore the Stay Home -           6       A.      I believe I already mentioned two motions
 7   Stay Safe order could be rescinded.                             7   that I recall from that meeting.
 8       Q.      That was the view of the Board of Health            8               The other thing that was most striking to me
 9   members you just described?                                     9   was when one of the Douglas County Commissioners, it
10       A.      I felt a great deal of energy was extended         10   seemed to me out of nowhere, it was not on the agenda,
11   against that opinion, and that opinion, yes, was of the        11   he asked the Chairwoman if he could present a proposal
12   Board of Health.    Again, not all of them.    Largely, the    12   for me as the Health Officer to sign.
13   elected members.                                               13               He described it as a document which included
14       Q.      You mention that some of the elected               14   eight points, all of which would be easy to verify and
15   officials had an agenda that was very in favor of              15   should be easy for me to sign.
16   opening the economy.                                           16       Q.      Just to interject, who was this that was
17               Is that right?                                     17   speaking?
18       A.      Correct.                                           18       A.      Marc Straub.
19       Q.      Okay.   At any point did you feel that             19       Q.      Thank you.   Please continue.
20   that agenda made it harder for you to do your job to           20       A.      This took me completely aback.    I had no
21   protect the public health in Chelan County and Douglas         21   idea what this was about, if this was normal activity.
22   County?                                                        22   Again, I was new in my role, four weeks.     This was only
23       A.      I felt that I was exerting a great deal of         23   to --
24   energy to counter that -- their position, inasmuch as I        24               Well, I had had very limited interactions
25   already have a full-time job and don't have much               25   with the board members up until this point.

                                                       Page 34                                                           Page 36
                     DR. BUTLER - by Mr. Jones                                           DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345       (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   additional effort -- or time, you know, to devote to            1               I will say my initial concern was that they
 2   this.                                                           2   were interested in better understanding my personal
 3               The fact that a great deal of time was              3   view of our capacity to further open the economy and
 4   consumed in essence managing the firm opinions of the           4   how that would affect our healthcare system.
 5   Board of Health, I felt that it was taking my energy            5               And it felt awkward, it felt extremely
 6   and that time away from other efforts that could have           6   awkward to be asked by elected officials while I was
 7   been better expended to protect the public health.              7   essentially brand-new in my role in a public meeting to
 8       Q.      Understood.   You referenced earlier the            8   sign a document which I had not been -- which had not
 9   board meeting of May 18th, 2020.    I'd like to discuss         9   been brought to my attention prior to the public
10   that for a moment.                                             10   meeting, had in no way been reviewed with me or my
11               So, that meeting on May 18, was that your          11   opinions asked about it prior to the public meeting.
12   second board meeting that you attended?                        12               So, I felt quite uncomfortable in that
13       A.      Yes.    Well, I'm sorry, Zach.   That was the      13   moment.   I remained silent.   Several questions were
14   second regularly scheduled board meeting that I                14   asked.    I do not recall by whom.   What was this for?
15   attended.                                                      15   What was it about?   Why would the Health Officer need
16       Q.      And that board meeting on May 18 was held          16   to sign it?
17   remotely via Zoom?                                             17               What I recall was Mr. Straub stating
18       A.      Correct.                                           18   that the Douglas County Commissioners wanted this
19       Q.      Did you appear via Zoom?                           19   statement to allow them to review all options at their
20       A.      I was present on audio, not on video.              20   disposal.
21       Q.      But you could see some people via video, or        21               Eventually somebody said, "Well, what does
22   you were just on your telephone?                               22   Malcolm think about this?"
23       A.      No.     I was on my computer.    Actually, Zach,   23               And I said, "Well" --
24   I remember the first one was only done by telephone.           24               I'm sorry.   And he read, I believe he read
25               I believe the second one was done by Zoom.         25   the eight points to the meeting.     Several of them did

                                                       Page 35                                                           Page 37
                     DR. BUTLER - by Mr. Jones                                           DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345       (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                          Pages 34 to 37
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 31 of 56
 1   not make sense to me.    Again, it seemed odd to me to        1   right next to Marc Straub and he could have pushed the
 2   bring forward a statement with eight points already           2   document to me, it would have been a very different
 3   laid out.                                                     3   type of an interaction.
 4               Again, in my mind I thought he was -- or the      4                It certainly felt quite removed, somewhat --
 5   perhaps Douglas County Commissioners, or at least his         5   well, very impersonal.
 6   constituency, were interested to know what my position        6                So, those are the emotions I felt.
 7   was on this.                                                  7       Q.       Knowing what you know now and looking back,
 8               I felt I had been fully transparent about my      8   do you have the sense that Mr. Straub was trying to
 9   position prior to this meeting, and was happy to              9   take advantage of the newness of your position in
10   discuss my position should I be asked.                       10   asking you to sign that eight point document?
11               But instead they came forth with these eight     11       A.       I do not believe he had a -- I do not
12   individual statements.                                       12   believe it was a pre-meditated understanding of the
13               I told Mr. Straub that I would be happy to       13   awkwardness of my being new in my position.     I don't
14   review the document, and after review, I would offer my      14   believe he thought about that, no.
15   opinion as to whether it was something I could sign.         15       Q.       Okay.   I'd like you to turn to Exhibit Q --
16               He sounded satisfied with that.   And we         16   well, tab Q, which will be as Exhibit 2.
17   proceeded after that.                                        17       A.       Can you give me a page number?
18               Again, it was such an unusual situation and      18       Q.       One moment.    It's 200.
19   directed most specifically at me in my new role in a         19       A.       And you would like me to mark tab Q as
20   public forum that that is most of what I recall of that      20   Exhibit 2?
21   meeting.    It was for me the most emotionally ladened       21       Q.       Yes, please.   And Q will be Exhibit 2.
22   portion of that meeting.                                     22                              (Deposition Exhibit Number 2 was
23       Q.      Why do you indicate emotionally ladened?         23                               marked for identification).
24       A.      Well, as I have described, I was new in my       24       Q.       (BY MR. JONES:)   So, Dr. Butler, do you have
25   role.   I did feel an obligation to the constituency of      25   Exhibit 2 in front of you?

                                                      Page 38                                                          Page 40
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   our Health District to serve them well, to appear             1       A.       Yes.
 2   professional and helpful.                                     2       Q.       And this is an e-mail from Marc Straub to
 3               I certainly did not want to appear                3   Lorena Orozco and the Board of Health and others, as
 4   obstreperous or defensive.                                    4   well as you, Malcolm Butler, sent on Monday, May 18,
 5               I will share, I of course felt defensive.         5   2020, at 3:48 p.m.
 6               I feel it would have been more appropriate        6                Is that right?
 7   with a person in my professional capacity who has             7       A.       Yes.
 8   stepped up in the midst of a pandemic to communicate          8       Q.       Okay.   And in this e-mail Mr. Straub writes,
 9   with me prior to the board meeting about such a               9   "Good afternoon.     Per discussion, I have attached the
10   document, to let me review it and provide my opinion as      10   document that outlines the eight points the Douglas
11   to its merits and whether I could sign it.                   11   BOCC would request that our Regional Health Officer
12               As I mentioned, that did not happen.             12   prepare as a signed statement."
13               So, I think the emotions I had were surprise     13                Did I read that correctly?
14   and frustration and concern.   And "confusion" is the        14       A.       Yes.
15   wrong word, but sort of a question of, you know, where       15       Q.       And do you recall whether this e-mail was
16   on earth is this going and am I about to walk into a         16   sent during the May 18th board meeting or shortly
17   mine field?                                                  17   thereafter?
18               I will share with you that I have never          18       A.       Yes.
19   served before in any type of a public capacity, outside      19       Q.       All right.
20   of the Chief of Staff of the local hospital, which is        20       A.       I do recall, and, yes, it was sent either
21   still in a professional capacity.   I have rarely            21   during or very close to the end of or shortly
22   been -- rarely spoken at such public forums.     Certainly   22   thereafter.   The meeting started at 3 p.m., I believe.
23   not by Zoom.                                                 23   Yeah.   This was sent at 3:48.
24               I will share I think all of this has been        24       Q.       Understood.    And if you will turn to page
25   compromised by Zoom.    I think if I had been sitting        25   202, you will see the attachment to this e-mail.       And

                                                      Page 39                                                          Page 41
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 38 to 41
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 32 of 56
 1   it's an eight point document.                                 1   official, it becomes a public document.    I was not
 2               If you would take a moment, please, read          2   aware of that on May 18th.
 3   those eight points silently to yourself and let me know       3              When I look at how this document was
 4   once you have finished.                                       4   composed, in light of the fact that I am now aware of
 5                                  (Pause in the proceedings).    5   the pending lawsuit, and having read through at least
 6          A.   Finished.                                         6   one of the two pending lawsuits, it is clear to me that
 7          Q.   Okay.   So, is this attached document on page     7   this document had been created prior to the meeting
 8   202 of Exhibit 2, is this consistent with your                8   specifically to support a future lawsuit, as much as
 9   recollection of what Mr. Straub read aloud during the         9   the eight points parallel the points which are made in
10   Zoom meeting?                                                10   the lawsuit.
11          A.   Yes.                                             11              That would also explain the unusual
12          Q.   Okay.   So, at the time of this Zoom meeting     12   presentation of eight individual points, and would also
13   were you aware that Mr. Straub was contemplating             13   explain why they referred to an influenza -- a document
14   becoming a plaintiff in a lawsuit against the                14   related to an influenza pandemic which to my initial
15   Governor?                                                    15   read made absolutely no sense, since this is not an
16          A.   No.                                              16   influenza pandemic, but that plan and a rationale
17          Q.   Did Mr. Straub say anything about a              17   regarding how it could potentially at least in a
18   potential lawsuit or any of the pending lawsuits             18   dictionary relate to COVID-19.
19   relating to the Stay Home - Stay Healthy proclamation?       19              So, in retrospect, if our team is to work
20          A.   He did not mention a lawsuit.   He did           20   closely together in the future, yes, it would have been
21   mention that the Douglas County Board of Commissioners,      21   appropriate for them to share with me that this
22   I believe that's what the BOCC stands for, wanted            22   document was being developed to support a lawsuit.
23   to use it essentially to evaluate what options they          23       Q.     Had they shared that, would you have reacted
24   had.                                                         24   differently?
25          Q.   Did he mention what options specifically the     25       A.     Again, my understanding that this document

                                                     Page 42                                                          Page 44
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   County Commissioners of Douglas County were                   1   was going to be used by the elected officials in their
 2   contemplating?                                                2   elected capacities as the Douglas County Board of
 3          A.   He did not.                                       3   Commissioners, I felt as a public now person in my
 4          Q.   Also at this time, May 18, were you aware         4   public role I was willing to support them in those
 5   that board member Dan Sutton was also contemplating           5   efforts.
 6   becoming a party to a lawsuit to challenge the                6              I think the -- Well, will you repeat your
 7   proclamation?                                                 7   question again, Zach?
 8          A.   I was not aware of that, no.                      8       Q.     My question is, had you known at the time,
 9          Q.   Were you aware on May 18th that Ruth Esparza      9   on May 18th, that the eight point document was being
10   was contemplating becoming a party to a pending              10   solicited or requested for use in a lawsuit by private
11   lawsuit, challenging the Governor's Stay Home - Stay         11   individuals against the Governor's stay at home order,
12   Healthy order?                                               12   had you known that, how would you have reacted to the
13          A.   No.                                              13   request?
14          Q.   So, at that meeting none of those three          14       A.     I think that's an important point you're
15   board members said anything about a potential lawsuit        15   making.
16   or challenging or contesting the Governor's Stay Home -      16              At no time was it intimated in any way that
17   Stay Healthy order?                                          17   this might be used by private individuals.    At all
18          A.   That is correct.                                 18   times it was represented to me as in their public
19          Q.   Do you think they should have disclosed that     19   roles.
20   to you?                                                      20              I believe if I was aware that this document
21          A.   I feel it would have been -- Well, I'm going     21   was to be used in a lawsuit, I would have consulted
22   to back up again.   I have ignorance about public            22   counsel prior to signing the document.
23   meetings.                                                    23                   MR. JONES:   So, I think this would
24               I am now aware that as a public officer, as      24   probably be a good time to take a break, for water, use
25   soon as I sign a document and return it to an elected        25   the restroom.   I know your time is valuable so I don't

                                                     Page 43                                                          Page 45
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 42 to 45
                Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 33 of 56
 1   want to take any longer of a break than you would like.        1   Sub-Exhibit B on page 63 --
 2   So, five minutes, 10 minutes.                                  2       A.       Yes.
 3              We can go off the record.                           3       Q.       -- of Exhibit 3.   So this is an e-mail from
 4                    THE WITNESS:   Okay.   Five minutes is        4   you to Mr. Straub on, dated May 18, 2020 at 4:34 p.m.
 5   great.                                                         5   Is that right?
 6                                               (Short recess).    6       A.       Yes.
 7                    MR. JONES:   We are back on the record        7       Q.       And this is in response to Mr. Straub's
 8   after a short break.                                           8   e-mail at 3:48 p.m., which is on page 64, and we also
 9       Q.     Dr. Butler, I'd like you to find tab D,             9   discussed it in Exhibit 2, in which he attached the
10   which we're going to mark as Exhibit 3.      It begins on     10   eight point document that he says the Douglas Board of
11   page 58.   And don't put Exhibit 2 too far away because       11   County Commissioners requested you to sign.
12   we're going to come back to it.                               12                Is that right?
13       A.     Tab D, page 58 marked as Exhibit 3.      So        13       A.       Yes.
14   marked.                                                       14       Q.       Okay.   So, in this e-mail that you sent at
15                            (Deposition Exhibit Number 3 was     15   4:34 p.m., you wrote, and just follow along while I
16                            marked for identification).          16   read aloud, "Please provide some clarification:
17       Q.     (BY MR. JONES:)      Okay.   And Exhibit 3, Dr.    17                "#2 - I am unaware of a plan for dealing
18   Butler, is labeled a "Declaration of Marc Straub in           18   with endemic influenza, and unclear how that relates at
19   Support of Motion For Temporary Restraining Order."           19   all to COVID-19.     Can you explain how #2 adds strength
20              Do you see that?                                   20   to the document?"
21       A.     Yes.                                               21                Did I read that right?
22       Q.     Okay.   Have you ever seen this document           22       A.       Yes.
23   before?                                                       23       Q.       So, what did you mean that you were unclear
24       A.     No.                                                24   how that relates at all to COVID-19?
25       Q.     Okay.   Why don't you take a chance to --          25       A.       At that time I was unaware that the Health

                                                       Page 46                                                            Page 48
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   just read through actually the entirety of the                 1   District had a Pandemic Influenza Plan.     I also
 2   declaration so that you have a sense of what it says as        2   couldn't imagine how it was important that we had such
 3   a whole, and let me know once you are finished and then        3   a plan since COVID-19 is not influenza.
 4   we will talk about it.                                         4                From a medical perspective, they are
 5                                   (Pause in the proceedings).    5   extremely different.     Extremely?   They are very
 6       A.     I have finished the declaration.                    6   different.
 7       Q.     Okay.   Thank you, Dr. Butler.     So, you will     7                And again, my impression at the time was
 8   see that this declaration from Mr. Straub attaches             8   that he was trying to build a case regarding my
 9   various exhibits, A, B, C and D.                               9   impression of our local capacity to tolerate further
10              Do you see that?                                   10   opening the economy, and I couldn't understand how
11       A.     Yes.                                               11   mentioning that we had a Pandemic Influenza Plan would
12       Q.     Okay.   So, this can get a little confusing.       12   be helpful in that regard.
13   So now we will have exhibits within an exhibit.      In       13        Q.      When you say influenza and COVID-19 are
14   addition, the lettered exhibits attached to Mr.               14   very different from a medical perspective, what do you
15   Straub's declaration are out of order.      So, and they're   15   mean?
16   written in his writing with quotation marks, Exhibit A        16        A.      Influenza, at least in the strains we were
17   and Exhibit B, etc.                                           17   most accustomed to, is well-known to us, we now have
18              So I'm going to try to refer to those sub          18   vaccinations against it.      We understand its
19   exhibits as Sub-Exhibit A, Sub-Exhibit B, or                  19   transmission well.
20   handwritten exhibit, but just so we know and so the           20                COVID-19, even though it's an old virus,
21   record is clear, that's how I'm going to refer to these       21   this novel form of the coronavirus is very poorly
22   exhibits within Exhibit 3.                                    22   understood to us.     We do not understand -- we did not
23              Does that make sense?                              23   at that time, bit by bit we are learning more, but we
24       A.     Yes.                                               24   essentially do not understand well how it is
25       Q.     Okay.   So, if you will turn to Exhibit B,         25   transmitted.

                                                       Page 47                                                            Page 49
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                          Pages 46 to 49
                Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 34 of 56
 1              There are no immunizations available to us.       1         Q.     Are you now aware of it?
 2              Certainly both our viral infections, both as      2         A.     I'm aware that it exists, yes.
 3   far as we knew at that time were transmitted primarily       3         Q.     Have you familiarized yourself with it?
 4   in a respiratory route via droplets.                         4         A.     No.
 5              It appeared at that time and still that           5         Q.     Okay.   Returning to your e-mail at 4:34
 6   COVID-19 is dramatically more infectious.    I've seen       6   p.m., this Sub-Exhibit B in Exhibit 3 --
 7   reports between three and 12 times more infectious.          7         A.     Yes.
 8              I am not aware that typical influenza             8         Q.     -- I'm going to continue reading.   Just read
 9   strains have a significant asymptomatic transmission or      9   along silently as I read aloud.
10   significant portion of the population who are               10                "#6 - Would you please clarify what you mean
11   asymptomatic throughout.                                    11   by 'our pandemic plan'?     I have not seen a written
12              I would say that we haven't studied that.        12   pandemic plan?      Could you send it to me?"
13   It could be true.   But since we have a very different      13                Did I read that correctly?
14   approach to influenza, we have not needed to study that     14         A.     Yes.
15   to date.                                                    15         Q.     Did Mr. Straub eventually send you the
16              So, again, to my medical mind they are very      16   pandemic plan -- the Influenza Pandemic Plan?
17   different viruses which create a very different             17         A.     Yes.
18   infection, and especially once people get very sick in      18         Q.     Okay.   Continuing with this e-mail, number
19   the hospital, it's an entirely different infection.         19   8, just continue to read along silently while I read
20       Q.     Why do you say it's an entirely different        20   aloud.
21   infection once they're sick in the hospital?                21                "#8 - I think what you are looking for is a
22       A.     COVID-19 in a small subset of patients,          22   statement that right now, from a health system
23   typically the elderly and medically frail, appears to       23   standpoint, we have plenty of capacity to experiment
24   cause a massive immune response, and it is that immune      24   with various levels of/types of reopening.      I agree
25   response that in essence causes multisystem organ           25   with that.    To say 'we are prepared for and capable of

                                                     Page 50                                                           Page 52
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   failure.                                                     1   dealing with the current threat of public health posed
 2              I have never heard of that previously with        2   by COVID-19, as well as any other present and
 3   viral infections.   I have certainly never heard of it       3   anticipated public health threats,' feels a little
 4   related to influenza.                                        4   expansive."
 5              In my career, I have cared for hundreds and       5                Could you explain why you thought that
 6   hundreds of individuals with influenza.    Within the        6   that sentence felt a bit expansive or a little
 7   hospital I have certainly cared for dozens of elderly        7   expansive?
 8   sick people with influenza.                                  8         A.     Because COVID-19 is novel and we have no
 9              And I have never cared for a patient with         9   prior experience, we are very much learning on the run
10   influenza who has had an illness course similar to what     10   in coping with new challenges as they are presented to
11   I have read about with COVID-19.                            11   us.
12       Q.     Thank you, Doctor.   When you say "massive       12                So, when the statement reads "we are
13   immune response," are you referring to a cytokine           13   prepared for and capable of dealing with the current
14   storm?                                                      14   threat," I could affirm that with my understanding of
15       A.     Yes.                                             15   the current threat, that is, the threat as it had
16       Q.     Have cytokine storms been observed in            16   already become apparent to me, I could agree with that
17   COVID-19 patients who are not medically frail and not       17   statement.
18   elderly?                                                    18                However, certainly I might be ignorant of
19       A.     I believe that has occurred.    I have not       19   aspects of the current threat.
20   attempted to keep up with that particular literature.       20                And then it goes on, "as well as any other
21       Q.     Okay.    So, you mentioned that at the time      21   present and anticipated public health threats."
22   you were not aware of the Health District's Pandemic        22                And for me that is just a bridge too far.      I
23   Influenza Plan.                                             23   cannot anticipate any other present and anticipated
24              Is that right?                                   24   health threats.
25       A.     Correct.                                         25                And I was unwilling to say that I was, you

                                                     Page 51                                                           Page 53
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 50 to 53
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 35 of 56
 1   know, that our healthcare system could accommodate            1   super-spreader.
 2   them, because, again, that's just -- it's too much.           2       Q.     And does part of the tip of the iceberg
 3   It's too broad, too expansive.                                3   analogy encompass that potential where despite what you
 4       Q.       Thank you, Doctor.   So, the next few            4   think you know at a given time, that everything can
 5   sentences of your e-mail, this is at the top of page 64       5   sort of turn on a dime in terms of the response to the
 6   of Exhibit 3, you write, "I actually do NOT," capital         6   virus, and based on one or maybe even two super-
 7   NOT, "feel comfortable that I fully understand the            7   spreader events, that can change the entire trajectory
 8   present health threat.   I am learning more about it          8   of the public health conditions and response needed?
 9   every day.   It is the 'tip of the iceberg' analogy.     I    9              Is that -- Are you in agreement with that?
10   have no way to assess (today) how much of the iceberg I      10       A.     Yes.    I am mostly in agreement with, that
11   can see."                                                    11   things can turn on a dime, that we can rapidly
12                What did you mean by the tip of the iceberg     12   encounter things that we've never seen before and we
13   analogy?                                                     13   need to cope with.
14       A.       Well, I think all of us are probably            14              A super-spreader would be an example of
15   familiar with that analogy.                                  15   that, although that was not -- that specific example
16                I have made in many of the educational talks    16   was not in my mind as I wrote this e-mail.
17   and meetings I have had with local health care               17       Q.     Understood.    Turning to sub-Exhibit C, which
18   officials and business members and on the local radio        18   is before Exhibit B on page 63 of Exhibit 3.    Let me
19   that the COVID infection within our community, we can        19   know when you see where sub-Exhibit C is.
20   only see the tip of that iceberg, and that is made           20       A.     I'm with you.   Yes.
21   apparent to us through testing.                              21       Q.     Thank you.    So, Mr. Straub responds to
22                We can see the number of people who have        22   you, "Thank you, Dr. Butler.   I've attached the CDHD
23   tested positive.    We cannot easily see all of the rest     23   Pandemic Flu Plan that originated - as I understand -
24   of the population who's carrying the virus and               24   as a result of legislation in 2006."
25   contagion within the population.                             25              Do you see that?

                                                     Page 54                                                          Page 56
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1                So, I am describing that as the portion of       1       A.     Yes.
 2   the iceberg which is under water and invisible to us.         2       Q.     And do you recall whether he did attach that
 3                So, similarly, even though we can see the        3   Pandemic Flu Plan into this e-mail?
 4   current health impacts and the way they are currently         4       A.     Yes, he did.
 5   impacting our healthcare system, we are not fully aware       5       Q.     Okay.   Now if you could turn to -- I'm
 6   of the burden of disease within our jurisdiction and          6   sorry.   This e-mail, Exhibit C, was sent on Monday, May
 7   just how it could potentially impact our healthcare           7   18th, 2020 at 6:13 p.m.
 8   system.                                                       8              Do you see that?
 9       Q.       Are you familiar with the term super-            9       A.     Yes.
10   spreader?                                                    10       Q.     Okay.   Now if you would turn to sub-Exhibit
11       A.       Yes.                                            11   D on the next page, page 64 of Exhibit C.
12       Q.       What does it mean to you?                       12       A.     Yeah.   I believe you're on 65.
13       A.       To my mind a super-spreader would be an         13       Q.     Thank you.    65 and 66 actually of Exhibit
14   individual who manages to transmit the virus to a            14   C -- of Exhibit 3.   I knew this would get confusing.
15   number of other individuals far above the standard R         15              So, this is an e-mail -- Sorry.    Please turn
16   value.                                                       16   to page 66, which is also part of Sub-Exhibit D.
17                So, typically the examples I'm aware of         17       A.     Okay.
18   would be an individual who attends a choir practice          18       Q.     And this is an e-mail from you saying "Here
19   where there are 60 odd individuals present, who one of       19   you go!"   And it indicates that there's an attachment,
20   whom is present and two hours later I believe 50 odd         20   MBMB Statement for MS 5.20.2020.
21   are positive.                                                21              What was this e-mail, if you recall?
22                So, in a closed room while singing for          22       A.     This was me delivering to Mr. Straub the
23   several hours, one individual can spread the virus           23   final iteration of the eight point document that he had
24   broadly to multiple other individuals.                       24   created for me to sign.
25                I believe that is what's meant by the term      25       Q.     Understood.    And if you look at the e-mail

                                                     Page 55                                                          Page 57
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 54 to 57
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 36 of 56
 1   thread below that e-mail as well as on page 65, take a         1   said, "That looks fine."
 2   second to familiarize yourself with those few e-mails          2                I said, "Do you want it on letterhead or
 3   there in sub-Exhibit D.    And let me know once you have       3   signature or what?"
 4   finished.                                                      4                He said, "Fine, on letterhead, with a
 5                                  (Pause in the proceedings).     5   digital signature."
 6          A.   Okay.   So, I have reviewed all of them.           6                And I provided that back to him.
 7   They are a little bit out of order, I believe.    But          7                I do recall that there seemed to be some
 8   carry on.                                                      8   time pressure.      Again, to my mind that didn't make good
 9          Q.   They are.   So, I guess, you know, it looks        9   sense.   He wanted this I believe by Tuesday or
10   like, somehow between May 18th at 6:13 p.m. in Exhibit        10   Wednesday.
11   C, when Mr. Straub e-mails you the Pandemic Flu Plan,         11                One of the issues I had with the pandemic
12   and May 20th -- excuse me -- yeah, May 20th, 2:38 p.m.        12   plan that he sent me was that in total it was over 300
13   when you provide the eight point document, somehow in         13   pages long.   I did not feel I could adequately review
14   between those two events you had agreed to provide the        14   it in 48 hours.
15   eight point document.                                         15                But I do remember being curious as to the
16               Is that correct?                                  16   time pressure that was involved.
17          A.   Yes.                                              17                Nonetheless, I was hoping to be as
18          Q.   So, in reviewing these sub-Exhibits B, C and      18   forthright, transparent and helpful as possible.      And
19   D, based on your recollection do these constitute the         19   so we worked on and I finally signed the final product
20   entirety of the e-mails between you and Mr. Straub on         20   that was provided to him.
21   this subject?                                                 21       Q.       Okay.   So, I'll represent to you that the
22          A.   My recollection is that on the day of the         22   lawsuit to which Mr. Straub was the plaintiff, Sutton
23   board meeting he sent me his eight point plan.                23   vs. Inslee in Douglas County, was filed on May 22nd,
24               I reviewed it.   I sent back the questions        24   2020.
25   that you read through.     I asked him if he could provide    25                Knowing that, does that make more sense to

                                                     Page 58                                                               Page 60
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   the pandemic plan.                                             1   you now as to the time constraints that were apparently
 2               He did that.                                       2   being brought to bear?
 3               Thereafter, again, because I felt he was           3       A.       Yes, absolutely.
 4   interested to know my personal position, I created a           4       Q.       Let's turn to Sub-Exhibit A of Exhibit 3.
 5   statement that outlined my personal position, and I            5       A.       On what page?
 6   sent that to him, hoping that it would meet the                6                    MR. ZIMMERMAN:   62.
 7   need.                                                          7       Q.       (BY MR. JONES:)    It's on page 62.
 8               Again, the eight points felt very awkward.         8       A.       Thank you.
 9   I could not understand again how that would be as              9       Q.       So, what is this document, sub-Exhibit A?
10   helpful as having my narrative.    So I provided that to      10       A.       This is the final product of the eight point
11   him.                                                          11   plan that I returned to Mr. Straub on my Columbia
12               To my surprise he responded, "Thank you.     I    12   Valley Community Health letterhead with my digital
13   appreciate that, and would you still sign the eight           13   signature.
14   point plan?"                                                  14       Q.       Okay.   I'd like to just go over some of
15               And, again, I did not know this had been          15   these points in here.
16   built specifically to support a lawsuit.    Now I am          16                Point number 2 on page 62, sub-Exhibit A,
17   aware that that is the case, or it certainly has              17   says "I am aware that, pursuant to Chapter 70.26 RCW,
18   appeared to me that that is the case.    And it appears       18   the Chelan-Douglas Health District developed a plan for
19   to me that that was the reason why he was not                 19   dealing with pandemic influenza in 2008.
20   interested in my actual narrative.                            20                Do you see that?
21               So, I again, hoping to please the                 21       A.       Yes.
22   Commissioners who are now my new supervisors in this          22       Q.       And what was that statement based on?
23   role, I went through and edited the eight point               23       A.       Again, I had been presented an eight point
24   document in a way that I felt I could sign.     I did --      24   plan.    The second point of that original -- plan?
25               I sent it back to him.   He looked at it.    He   25   Sorry.   Document.

                                                     Page 59                                                               Page 61
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                          Pages 58 to 61
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 37 of 56
 1               The second point of that original document       1   pressure from our local community, from the members of
 2   referenced this Pandemic Flu Plan.    I had been made        2   the Board of Health to operate outside that guidance,
 3   aware that it existed, and Mr. Straub appeared to want       3   to make exceptions.
 4   this in the document.                                        4                And I will point out, it's probably clear to
 5               Again, it was unclear to me why it was           5   all, the Governor's proclamation was a one-size-fits-
 6   helpful.    But I was willing to provide it as it is a       6   all, and it has not fit particularly well in my local
 7   true and correct statement.                                  7   health jurisdiction.      And I am absolutely empathic
 8       Q.      Okay.   When you say "it is a true and           8   to the disparities and unfairness as it has been
 9   correct statement," was your statement based on              9   imposed.
10   anything other than the information that Mr. Straub had     10                However, I'm equally clear that that is the
11   provided?                                                   11   law in effect, and therefore I preface number 7
12       A.      At some point I did confirm with Barry          12   different from the original way it was written, "If
13   Kling, the administrator of our Health District, that       13   permission were granted."
14   the Health District had created an Influenza Pandemic       14                I do, I did, I still do believe that our
15   Plan.   It was a brief, less than one minute                15   office would impose fewer restrictions on residents
16   conversation and in a much longer conversation, and he      16   within our boundaries than are currently in the Stay
17   confirmed it.   I do not recall the date of that            17   Home - Stay Safe proclamation.
18   conversation.                                               18       Q.       Stay Home - Stay Healthy?
19               But there was that conversation, and the        19       A.       Thank you.
20   fact that I had the document in hand that made that a       20       Q.       When you say the proclamation is a one-size-
21   true and correct statement.                                 21   fits-all, are you aware that there's a variance program
22       Q.      Understood.   If you look at point number 6     22   and a reopening program, and now well over half of
23   where you raise, "Based on current knowledge, we do not     23   Washington counties, the vast majority, in fact, are
24   anticipate a shortage of hospital or other health care      24   operating in different stages of reopening?
25   resources to deal with the COVID-19 pandemic."              25       A.       Yes.   I am aware of that.

                                                     Page 62                                                          Page 64
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1               Do you see that?                                 1       Q.       So, is it really fair to say it's a one-
 2       A.      Yes.                                             2   size-fits-all proclamation?
 3       Q.      Why did you include "based on current            3       A.       Yes.
 4   knowledge" in there?                                         4       Q.       Why is that?
 5       A.      Very similar to the discussion we just had       5       A.       The proclamation has various phases and
 6   about the iceberg.    I wanted to clarify, or at least       6   stages to which different counties can move, based
 7   fortify my position, protect myself, by clarifying that      7   initially on a transmission rate of less than -- Well,
 8   based on what I know right now I am comfortable making       8   based initially on the county's population needing to
 9   this statement.     But I could not predict what might       9   be less than 75,000, and subsequently on the number of
10   happen later today or tomorrow.                             10   positives and the transmission rate within the
11       Q.      And point number 7 says "If permission were     11   county.
12   granted, our office would impose fewer restrictions on      12                What is clear to me is that the disease is
13   residents within the boundaries of the Chelan-Douglas       13   behaving differently in Western Washington than in
14   Health District that are currently imposed by the           14   Eastern Washington.
15   Governor's proclamations."                                  15                In Eastern Washington, although we have had
16               Do you see that?                                16   a lot of transmission, we have not had a similar amount
17       A.      Yes.                                            17   of morbidity, as has been seen in the western side of
18       Q.      What did you understand that sentence to        18   the state.   We have happily had very few hospital
19   mean?                                                       19   admissions and very few deaths.
20       A.      What was very clear to me as I composed         20                I cannot explain why it is behaving
21   this, and still today, is that we are operating under       21   differently in our rural populations than in the more
22   an emergency order of the Governor.    That is, as I        22   urban western side of the state.     But it is fairly
23   understand it, the law.    And I need to operate within     23   clear that it is.
24   that proclamation, that law, if you will.                   24                We did apply, even though we did not qualify
25               We have repeatedly and persistently had         25   for the initial variance, we made an application which

                                                     Page 63                                                          Page 65
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 62 to 65
                Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 38 of 56
 1   was promptly returned to us.   And we have subsequently,     1   yes or a no.   I would say the current variance
 2   on Friday last, two days ago, submitted a second             2   proposal, we were provided a fairly strict template to
 3   variance proposal.                                           3   follow in completing that.    And we were provided fairly
 4         Q.   And you're aware that under the phased            4   specific examples that we might choose from.
 5   reopening plan, there's no population requirements in        5                I think it was -- It's very reasonable the
 6   terms of which counties are eligible.                        6   way it was presented to us.    And I think the examples
 7              Correct?                                          7   were quite reasonable.
 8         A.   In the current iteration, that is correct.        8                Had it not been presented in that way, I
 9         Q.   And the variance proposals allow for              9   do not think we would have returned it written as we
10   tailoring and tinkering based on local conditions,          10   did.
11   wouldn't you agree?                                         11                For example, it says things like, you know,
12         A.   No.    The current variance proposal allows      12   certain businesses will be allowed at 25 percent
13   for that, not the proposals.   Right, Zach?   The first     13   occupancy.
14   one did not allow for tailoring --                          14                We probably would not have used that
15         Q.   No.    My question is just that, for example,    15   parameter in our document.
16   the proposal that Douglas, that Chelan-Douglas              16                It would have been largely similar, yes.     It
17   submitted, it doesn't exactly map onto phase 1, phase       17   would not have been just the same, no.
18   2, phase 3.                                                 18          Q.    Understood.   Well, let me change the
19              It's some features of phase 1 and some           19   hypothetical slightly.     Let's say the variance proposal
20   features of phase 2, isn't that correct?                    20   is adopted, and then the Governor's proclamation is
21         A.   That is correct.                                 21   lifted.
22         Q.   So, wouldn't that reflect tailoring to local     22                Can you identify a specific change that the
23   conditions for that individual variance plan?               23   Health District would adopt in its own reopening plan,
24         A.   Well, inasmuch as it was rejected, it would      24   compared to what the variance proposal reflects?
25   have --                                                     25          A.    Well, there's a lot of hypotheticals here,

                                                     Page 66                                                         Page 68
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1         Q.   I'm talking about the second -- I'm talking       1   Zach.
 2   about the second proposal.                                   2          Q.    Understood.
 3         A.   Yes.   If the second proposal is approved,        3          A.    And let's just all agree that we're talking
 4   then I agree with your statement, it does allow for a        4   in hypotheticals here, and I hope they are valuable to
 5   degree of tailoring, yes.                                    5   you in some way.
 6         Q.   So, in going back to this point 7 where you       6                If I was allowed to make changes that I felt
 7   say "our office would impose fewer restrictions on           7   were best -- would best fit our community, I would not
 8   residents within the boundaries of the Chelan-Douglas        8   have allowed large box stores such as Target or Costco
 9   Health District than are currently imposed by the            9   to remain open, selling all of their wears, simply
10   Governor's proclamations," is that comparison to what       10   because they also sold groceries, which are considered
11   the current status quo is for Chelan and Douglas            11   essential.
12   Counties, or to what the conditions would be if the         12                That has put a huge volume of the population
13   variance proposal is accepted?                              13   inside those constrained spaces, and has not allowed
14         A.   I'm sorry, I do not recall the date of the       14   other retailers of other materials sold by Target and
15   initial variance proposal being submitted.                  15   Costco to also be open to the public.
16              When I constructed this document, it was         16                That is overtly unfair.   And that I think
17   meant to mean that there would be fewer restrictions        17   has caused a great deal of -- It has made it difficult
18   than were currently in place at the time I constructed      18   for the population to keep itself safe by embracing the
19   it.                                                         19   Governor's proclamation.
20         Q.   Understood.   So, in a world, hypothetically,    20                I feel that if people saw that it was more
21   if the current pending Health District variance             21   fairly imposed, and especially enforced, there would be
22   proposal is accepted, would that represent what the         22   much greater acceptance.
23   Health District would do, kind of left to its own           23                And unfortunately, we're left with a lot of
24   devices?                                                    24   anger and backlash to the point where people aren't
25         A.   Zach, I don't think I can answer that with a     25   willing to even follow what I think are medically very

                                                     Page 67                                                         Page 69
                     DR. BUTLER - by Mr. Jones                                        DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345    (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                       Pages 66 to 69
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 39 of 56
 1   easy and justifiable precautions, such as wearing a             1   e-mail thread, this was omitted from the e-mails in Mr.
 2   mask, because they're trying to make an act of civil            2   Straub's declaration?
 3   disobedience to their own peril.                                3          A.     I know nothing about that.    I don't know
 4          Q.    Would you say that the Stay Home - Stay            4   what or why the prior exhibits were submitted or how
 5   Healthy proclamation has been widely complied with in           5   they got ordered in that way.      But this does not look
 6   Chelan and Douglas County?                                      6   like it is contained in anything we've looked at so
 7          A.    "Widely" is a vague term.    But I would say       7   far.
 8   if by widely, you mean more than half the population, I         8          Q.     Understood.   So, at the top of this e-mail
 9   would say yes.                                                  9   you write, "Marc, the attached is for your eyes only.
10          Q.    Thank you, Doctor.   Sir, I'd like you to         10   I would like to share with you my full and honest
11   turn now to what's tab R, and I hear a little bit of           11   approach to this pandemic.      I am hoping that this will
12   background noise.     I'm not sure if one of the               12   fill the needs of those who you were representing when
13   participants isn't on mute.     But I do hear some strange     13   you suggested the eight points for me to sign."
14   background noise.     It looks like everyone is.     But I     14                 Why did you write that "I am hoping that
15   don't know what it is.                                         15   this will fill the needs of those who you were
16          A.    I am going to make sure -- No.    It says         16   representing when you suggested the eight points for me
17   telephone.   Can you hear me still?                            17   to sign"?
18          Q.    No, I can't hear you.                             18          A.     Yes.   As I've mentioned previously, it
19          A.    Okay.    So, tab R will be Exhibit 4.             19   was -- I mean, I was blindsided at the meeting by
20                    MR. ZIMMERMAN:   Page?                        20   the eight point document.      I had no idea what it was
21                    MR. JONES:    Page 204, the pages begin       21   for.
22   203 is where the exhibit tab is.                               22                 Mr. Straub explained it was so that the
23                    THE WITNESS:   Tab R is Exhibit 4, page       23   Douglas County Board of Commissioners could use it in
24   203.   So labeled.                                             24   their future work.
25                           (Deposition Exhibit Number 4 was       25                 My suspicion was that he was interested to

                                                        Page 70                                                             Page 72
                     DR. BUTLER - by Mr. Jones                                           DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345       (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1                             marked for identification).           1   know my actual position on things.       It was the only
 2          Q.    (BY MR. JONES:)    Okay.   So, Exhibit 4, which    2   reason I could think of.
 3   you have in front of you, is an e-mail from you to Mr.          3                 Again, in retrospect, that's not what he was
 4   Straub on May 19th at 5:03 p.m.                                 4   after.      The document appears to have been
 5                Please take a look at this e-mail at the top       5   pre-constructed specifically to support his lawsuit.
 6   there and let me know once you have finished reviewing          6                 But when I wrote this e-mail I presented to
 7   it.                                                             7   him my full narrative and my approach to where we were
 8                                   (Pause in the proceedings).     8   at that moment.
 9          A.    All right.                                         9          Q.     And in the next sentence you wrote "I am
10          Q.    So, this e-mail is in the same e-mail thread      10   trusting you not to take advantage of my being
11   that we looked at in Exhibit 2 and 3.                          11   vulnerable in this way with you."
12                Correct?                                          12                 What did you mean by being vulnerable?
13          A.    Yes.                                              13          A.     Well, if you read the attachment, you will
14          Q.    But this e-mail from you and its attachment       14   see that I talk about a need to tolerate a certain
15   is not contained in either Exhibit 2 or Exhibit 3, is          15   amount of mortality and morbidity.
16   it?                                                            16                 And I think that taken out of context could
17          A.    I believe the attachment is on page 207.          17   reflect very badly on me.
18          Q.    Sorry.   My question is, this e-mail from you     18                 Within the context, I believe it is correct
19   on May 19th --                                                 19   and accurate.     But it certainly, he could have taken
20          A.    Okay.                                             20   advantage of me by releasing portions of that document
21          Q.    -- is not contain in either the earlier           21   out of context.
22   exhibits we were discussing, Exhibit 2 or Exhibit              22          Q.     Understood.   So, at the bottom of the
23   3?                                                             23   e-mail you saw -- Oh.       I'm sorry.   Sorry.   Before I get
24          A.    Okay.    I believe that is correct.   Yes.        24   there.
25          Q.    So, even though it was part of the same           25                 So, what was the paper that you attached?

                                                        Page 71                                                             Page 73
                     DR. BUTLER - by Mr. Jones                                           DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345       (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                            Pages 70 to 73
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 40 of 56
 1   Why did you attach the paper that you describe as a           1                And, so, yes, we did have a phone call.
 2   physician paper?                                              2                He said, again, "I just need you to sign the
 3       A.       Again, it was my belief that Marc and his        3   eight points."
 4   constituents were interested in discovering my view of        4                And I went through and said, "It's going to
 5   the pandemic and our capacity, our local capacity, to         5   look kind of stupid, because none of these really make
 6   further open the economy.                                     6   good sense."
 7       Q.       And then you wrote, "If it weren't -- "If we     7                He said, "Just write whatever you can,
 8   weren't in the midst of this craziness, I would invite        8   something that you can sign and support, and get it to
 9   you out for a beer to discuss all of this more fully.         9   me.   And if you can get it to me by Wednesday, that
10   Without that, it would be best for the two of us to          10   will be great," or something to that effect.
11   discuss this by phone prior to involving others.             11         Q.     Okay.    But you did speak with him on the
12                "You could call me tonight at 509," and then    12   telephone?
13   your phone number's in there, and we have redacted your      13         A.     Yes.
14   phone number, just in case this document makes it into       14         Q.     And in your call on the phone did he provide
15   a public court filing at any point.                          15   the additional context of the potential of the new
16                So, did you ever speak with Mr. Straub by       16   lawsuit being filed with him as a party?
17   telephone?                                                   17         A.     Not at all.   No.   He actually had very good
18       A.       Yes.                                            18   opportunity to do exactly that, and he did not take
19       Q.       What did you discuss?                           19   advantage of that opportunity.
20       A.       It's probably apparent just based on all        20         Q.     If you will turn to another exhibit, this is
21   these documents when it happened, and I'm not                21   tab P, it will be Exhibit 5.
22   remembering right now.                                       22         A.     Give me a page when you have it.
23                But in essence I just wanted to talk through    23         Q.     195.
24   with him the problems I had with the eight point             24         A.     Tab P, page 195 is Exhibit 5.       So marked.
25   document.                                                    25                              (Deposition Exhibit Number 5 was

                                                      Page 74                                                              Page 76
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1                That's right.   This e-mail came following my    1                              marked for identification).
 2   capacity -- following my having reviewed the Pandemic         2         Q.     (BY MR. JONES:)     Okay.   So.   Dr. Butler, you
 3   Flu Plan.    It was 300 pages long.   There was no way I      3   have Exhibit 5 in front of you.
 4   was going to do that.                                         4                Right?
 5                I said, you know what, he's got these eight      5         A.     Correct.
 6   points.   In order to put my signature on that document,      6         Q.     And this is an e-mail from Mr. Straub to you
 7   I would need to have read the 300 pages.     I can't do       7   dated Wednesday, May 20th, 12:07 p.m.          And it is a
 8   that.   So, I provided, here's my statement of how I          8   response to your e-mail that we just discussed in
 9   actually feel.                                                9   Exhibit 4 where you attach the position paper
10                But I knew I was fishing.   There was           10   describing your own thoughts on the pandemic.
11   something going on here, and it was unclear to me why        11                Is that right?
12   this was happening the way it was.                           12         A.     Yes.
13                And the point I was trying to make was,         13         Q.     Okay.    And if you will look below, let's
14   let's just talk about this.     Tell me what you need, let   14   see, kind of in the middle of the page with the
15   me be helpful.      Because it felt to me like I wasn't      15   paragraph beginning "We're simply asking."
16   hearing everything that he needed, everything that was       16                Do you see that?
17   on his mind or on his plate or what his constituents         17         A.     Yes.
18   needed from him or whatever.                                 18         Q.     Okay.    And he writes, "We're simply asking
19                Certainly it is my practice, and in the         19   that - as the CDHD Medical Officer - you sign a
20   clinic that I have built, this is how we communicate.        20   statement that includes the following points to the
21   We talk to each other.     We have high degrees of trust.    21   extent you're comfortable."
22   And we work together cohesively as a team for the good       22                And then below there, there's those eight
23   of the population we serve.                                  23   points again that's written into the body of the
24                It was my expectation that Mr. Straub would     24   e-mail.
25   be interested in doing the same thing.                       25                Do you see that?

                                                      Page 75                                                              Page 77
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                          Pages 74 to 77
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 41 of 56
 1       A.       Yes.                                              1   illness, and then spreads easily from person to
 2       Q.       Okay.   So, what I'd like to do is I'd like       2   person'."
 3   to take those eight points and compare those to the            3               And it look where you wrote in Exhibit 3, or
 4   final letter that you signed which is in Exhibit 3.            4   point 3 is the same but without the quotation marks.
 5   So, if you can grab Exhibit 3 again.                           5               Is that right?
 6       A.       Can you give me a page number?                    6       A.      Yes.
 7       Q.       Yes.    That's page 62.                           7       Q.      Do you know why you deleted the quotation
 8       A.       I have it.                                        8   marks?
 9       Q.       And I just want to compare those two              9       A.      They are unnecessary and they make -- would
10   documents side by side to look at the changes that were       10   make me appear uneducated.
11   made before the final version of that letter.                 11       Q.      Understood.   Number 4.   Excuse me.   I'm
12                                 (Pause in the proceedings).     12   going to skip over 4.
13       A.       Okay.                                            13               And let's go to 5.   Point 5 from Exhibit 5,
14       Q.       Okay.   So, the first point, it looks like in    14   Mr. Straub -- Actually, I think it would be easiest if
15   Exhibit 5 Mr. Straub wrote "I am the Regional Health          15   you would just read point 5 to yourself, and then read
16   Officer for the Chelan-Douglas Health District."              16   point 5 in Exhibit 3 to yourself, and then we will talk
17                And then on Exhibit 3, point 1, you write,       17   about them.
18   "I am the Health Officer for the Chelan-Douglas Health        18               Does that make sense?
19   District."                                                    19       A.      Yes.
20                So you deleted the word "Regional."    Is that   20       Q.      Okay.   Let me know when you are finished.
21   right?                                                        21                                (Pause in the proceedings).
22       A.       Yes.                                             22       A.      Okay.
23       Q.       Why did you do that?                             23       Q.      So, it appears, comparing these two
24       A.       My correct title is Health Officer, not          24   documents that in Exhibit 3 for the final version you
25   Regional Health Officer.                                      25   deleted in point 5 quote "our health care resources at

                                                       Page 78                                                         Page 80
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1       Q.       Okay.   So, turning to point 2.   In Exhibit 5    1   present are adequate to deal with the expected number
 2   Mr. Straub wrote "Pursuant to Chapter 70.26 RCW, the           2   of COVID-19 cases," and replaced it with, "our health
 3   Chelan/Douglas Health District developed a plan for            3   care resources at present are adequate to begin
 4   dealing with pandemic influenza."                              4   reopening our economy."
 5                And then if you turn to Exhibit 3, point 2,       5               Did I read that right?
 6   it is the same sentence, except you add "in 2008" at           6       A.      Correct.
 7   the end.                                                       7       Q.      Why did you do that?
 8                Do you know why you did that?                     8       A.      To make it more specific and less expansive.
 9       A.       I also added "I am aware that."                   9   I can state that our health care resources at present
10       Q.       Hmm.    Thank you.                               10   are adequate.   But I have no foreknowledge of how many
11       A.       I did both of those, because later it            11   COVID-19 cases should be expected into the future.
12   refers back to this document, and I wanted to clarify         12               I felt the goal of this document was to
13   that I had not written nor was I familiar with the            13   support reopening the economy, and I did and still do
14   contents of the document, but I could attest that it          14   feel that our health care resources are adequate to
15   existed.                                                      15   begin reopening the economy.
16                Also on the cover of the document the date       16               I was uncomfortable attesting that our
17   of creation is 2008.                                          17   health care resources at present are adequate to deal
18                And I put that in there honestly in an           18   with the expected number of COVID-19 cases, because I
19   effort to point out that this document is 12 years old.       19   do not know what the expected numbers are.
20   Because, again, to my mind it makes no sense to be            20       Q.      Understood.   Point 6 in Exhibit 5 Mr. Straub
21   referring back to this document.       So, that was why.      21   wrote, "If our pandemic plan is followed, we do not
22       Q.       Understood.   Point 3 you write -- Well,         22   anticipate a shortage of hospital or other health care
23   excuse me.                                                    23   resources to deal with the COVID-19 pandemic."
24                Point 3 in Exhibit 5 Mr. Straub                  24               And you replaced that with, you deleted the
25   wrote "COVID-19 is 'a new virus' that 'causes serious         25   reference to the pandemic plan and said in Exhibit 3,

                                                       Page 79                                                         Page 81
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 78 to 81
               Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 42 of 56
 1   "based upon current knowledge, we do not anticipate a         1   Douglas County Board of Commissioners' efforts to
 2   shortage of hospital or other health care resources to        2   reopen the economy, which is why I added that, because
 3   deal with the COVID-19 pandemic."                             3   I thought that was a threat that they were coping with,
 4              Is that right?                                     4   "the additional threat posed by a phased reopening of
 5       A.     Yes.                                               5   our economy.
 6       Q.     Why did you delete "If our pandemic plan is        6          Q.    Thank you, Doctor.   At some point did you
 7   followed" and replace it with "Based upon current             7   learn that your signed statement here in Exhibit 3,
 8   knowledge"?                                                   8   Sub-Exhibit A, was used in multiple pending lawsuits?
 9       A.     Yeah.   In short, not to look stupid.    Again,    9          A.    Yes.
10   we've discussed this previously.    I had no knowledge       10          Q.    Do you recall when you did learn that the
11   and had not had the time to review the Influenza             11   statement was used in various lawsuits?
12   Pandemic Plan, which is what I believe he was referring      12          A.    Without looking at a calender, I couldn't
13   to in number 6.    And thus I couldn't comment on whether    13   tell you the date.   I can tell you it was at about nine
14   following that plan would keep us safe.                      14   o'clock in the evening when one of my providers
15              But also it felt, from a medical standpoint,      15   messaged me with a concern that a Facebook post had
16   it was ridiculous to refer to an Influenza Pandemic          16   been sent to her.    I believe it came out of Cashmere,
17   Plan as we are confronting a novel virus and thus a          17   Washington.
18   novel pandemic.                                              18                And somebody had reported Chelan and Douglas
19              So, I tried to rephrase that in a way which       19   Counties had sued the Governor and that Dr. Butler was
20   I could attest to, which was that based upon our             20   supportive of this action.
21   current knowledge we do not anticipate a shortage of         21                And my provider understood that that would
22   hospital or other health care resources to deal with         22   not have been the case, and thus brought it to my
23   the COVID-19 pandemic.                                       23   attention, because she was concerned that now on
24       Q.     Thank you.    And in point 7 you also deleted     24   social media I was being represented as supportive of
25   Mr. Straub's reference to the pandemic plan, is that         25   the lawsuit which had been brought against the

                                                       Page 82                                                          Page 84
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   right?                                                        1   Governor.
 2       A.     Yes.                                               2          Q.    Understood.    And what did you do when you
 3       Q.     And did you do that for similar reasons?           3   found that out?
 4       A.     Yes.                                               4          A.    I responded first to my provider.   I thanked
 5       Q.     Finally, in point 8 it appears as though you       5   her and said I would look into it.
 6   deleted from Mr. Straub's version in Exhibit 5,               6                Then of course everything became blindingly
 7   quote, "As well as any other present and anticipated          7   apparent.    You know, the way this was brought forward,
 8   public health threats," and replaced it with in Exhibit       8   the eight points, the unwillingness to accept my
 9   3, "as well as the additional threat posed by a phased        9   narrative.
10   reopening of the economy."                                   10                Declarative statements in favor of going
11              Is that correct?                                  11   back to the eight points made much more sense.
12       A.     Yes.                                              12                So, for whatever reason I thought that it
13       Q.     Why did you make that edit?                       13   was Dan Sutton who had brought the initial proposal
14       A.     As we have discussed previously, number 8 to      14   forward.
15   my mind was too expansive.                                   15                Without going back to check any notes, I
16              In medicine we learn, always remember never       16   e-mailed Dan and asked him if he had used my statement
17   say "always" or "never."    I'm sorry.   Right.   Always     17   in a personal lawsuit brought by him against the
18   remember never say "always" or "never."                      18   Governor.
19              And that just rings of that.    Here we are,      19                And he responded to me that he had never
20   "any other present or anticipated," that to me goes          20   handled that document.
21   against some of the maxims of medicine, and certainly        21                And at that point I forget exactly what I
22   against the maxim of a pandemic.                             22   did.   I must have looked back in some way and realized
23              So I removed that expansive statement and         23   that it was Marc Straub.
24   replaced it with something I could support.                  24                I know what.   I went back and looked at the
25              Again, I felt this was to support the             25   e-mail exchange that we had had, realized that the

                                                       Page 83                                                          Page 85
                     DR. BUTLER - by Mr. Jones                                         DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345     (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 82 to 85
                 Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 43 of 56
 1   e-mail exchange was with Marc.                                 1   I feel are responsible for the public health of our
 2               And then I sent the same e-mail to Marc,           2   community in such an awkward, back-handed manner.
 3   asking him if he had used the declaration that I had           3               Again, we're in the age of COVID-19.    I've
 4   provided to him in his public capacity in a private            4   never met Mr. Straub.     If we'd been at board meetings
 5   lawsuit that he had brought as an individual citizen           5   together, it'd be different.    Maybe nothing would have
 6   against the governor.                                          6   happened the same way.
 7         Q.    And did he respond to that e-mail?                 7               But in the current circumstances, what is
 8         A.    He did not respond directly to me.     He          8   most upsetting and frustrating to me is the way that
 9   subsequently launched an e-mail to the entire Board of         9   the information was gained from me with clear
10   Directors, which included a copy of that e-mail.              10   forethought and planning to be used in a way that was
11         Q.    This is the last document I want to bring up      11   not made clear to me.
12   with you.   Sometimes those can be famous last words.         12               Knowing what I know now, would I retract it?
13   But this is tab ZZZ.     This is the one that was loose.      13               I think I can probably get over the
14   So it was just printed earlier this morning.     And it's     14   disappointment I feel in the way that Mr. Straub
15   unnumbered.   So, this will be Exhibit 6.                     15   behaved.
16         A.    So marked.                                        16               But the public as I now understand is -- I'm
17                             (Deposition Exhibit Number 6 was    17   sorry, the document as I now understand is a public
18                             marked for identification).         18   document, and I stand by its contents.
19         Q.    (BY MR. JONES:)   Okay.   Great.   You're a pro   19               So, no, although I feel I was a little bit
20   at this now, Dr. Butler.                                      20   hoodwinked in getting it into those lawsuits, I don't
21               Is this an e-mail that you were just              21   feel I have any grounds to retract it.
22   referring to, that you sent to Mr. Straub?                    22       Q.      Do you have any concerns that the statement
23         A.    Yes.                                              23   even as revised might be taken out of context to
24         Q.    And the subject line of this e-mail is            24   suggest facts that aren't necessarily true?
25   "Deceit"?                                                     25       A.      I'm concerned that it reflects my support of

                                                      Page 86                                                          Page 88
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1         A.    Yes.                                               1   a lawsuit against the Governor and his proclamation,
 2         Q.    Why did you chose that phrase for a subject        2   and I would not participate knowingly in such a lawsuit
 3   line?                                                          3   as a private citizen.
 4         A.    It was my impression on that evening that          4       Q.      Why?
 5   Marc, Mr. Straub, had had multiple opportunities to            5       A.      Why?
 6   clarify his intentions to me.    That if we were               6       Q.      Why not?
 7   colleagues, working as a cohesive team for the good of         7       A.      I feel the Governor's actions have been
 8   our local health jurisdiction, he would have approached        8   thoughtful and correct.
 9   me individually, made clear the needs that he had for          9               I am frustrated that they have not been
10   his personal lawsuit, and asked me if I could support         10   enforced fairly.   And I feel that there unfortunately
11   it.                                                           11   has not been enough plasticities as the pandemic has
12               Instead, what appears to have happened was        12   rolled out to allow us locally to be as nimble as we
13   that he deceived me into believing that he needed this        13   would have wanted to be.
14   statement to support work that was being conducted by         14               That said, I believe the governor acted with
15   the Douglas County Board of Commissioners.     That is why    15   the best information available to him, and I have no
16   I used the word "deceit."                                     16   concerns about the Governor's actions.    So, I would not
17         Q.    Understood.   Knowing what you know now, that     17   have brought a lawsuit against him.
18   your statement was used in actually three lawsuits of         18       Q.      Understood.   I know I mentioned that your
19   which I am aware, brought by private individuals              19   statement had been used in at least three lawsuits
20   against the Governor's proclamation, would you, if you        20   challenging the Governor's proclamations.
21   could, retract the statement from the record?                 21               Have you, other than what we have reviewed
22         A.    I believe that the statement is true and          22   today, have you reviewed any of the pleadings, the
23   correct as signed.                                            23   legal papers in those lawsuits or otherwise
24               What is difficult for me, number one, is I        24   familiarized yourself with the subject matter of those
25   am not accustomed to working with other individuals who       25   lawsuits?

                                                      Page 87                                                          Page 89
                     DR. BUTLER - by Mr. Jones                                          DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                         Pages 86 to 89
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 44 of 56
 1        A.      The only document I reviewed was Cuevas vs.          1   seen the local Public Health District emasculated, torn
 2   Jay Inslee, and I believe that was the Chelan County              2   apart.     It's probably one-quarter of the size it used
 3   document.    That's the only one I have seen.                     3   to be.
 4        Q.      And did you review the Complaint in that             4                There is just no conceivable way that our
 5   lawsuit?                                                          5   local health jurisdiction could have the resources
 6        A.      If they were -- If the Complaint was                 6   required to understand or manage a pandemic like this.
 7   included in the verbiage of the document, then, yes, I            7                I believe that the State Department of
 8   would have reviewed it.                                           8   Health does have access to those resources.        It has
 9        Q.      Okay.   Turning to Exhibit 3 again, your             9   full-time prepared epidemiologists and public health
10   statement in number 2 which says, it references Chapter          10   officers working closely with academic institutions on
11   70.26 RCW.                                                       11   modeling and guidance which is something that as a
12                Do you see that?                                    12   family physician I couldn't begin to approximate.
13        A.      Can you tell me what page you are on, Zach?         13                So, there is no way that I would be prepared
14        Q.      Oh, I am sorry.      It's page 62 from Exhibit      14   at a local level to manage a county-by-county for my
15   3.                                                               15   two counties response without enormous support provided
16        A.      Yes.                                                16   by the State Department of Health.
17        Q.      And do you see in point 2 there is a                17                    MR. JONES:   I think I may be done, but
18   reference to that chapter of the Washington -- the               18   I'd like to have five minutes to review my material.
19   Revised Code of Washington, 70.26?                               19   So, I realize I've gone a little bit longer than I
20        A.      I see that, yes.                                    20   said, but if you will just indulge me for five more
21        Q.      Did you ever review that chapter of the             21   minutes to go over my notes.
22   code?                                                            22                    THE WITNESS:   Could we take a time-out?
23        A.      No.                                                 23                    MR. JONES:   Yes.    Thank you.   We will go
24        Q.      Okay.   So, I'll represent to you that this         24   off the record now.
25   is a chapter of the Revised Code of Washington entitled          25                                               (Short recess).

                                                          Page 90                                                             Page 92
                     DR. BUTLER - by Mr. Jones                                             DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345         (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   Pandemic Influenza Preparedness.                                  1                    MR. JONES:   Okay.   Let's go back on the
 2                And I think it's a fair summary of this              2   record.
 3   lawsuit -- of several of the lawsuits in which                    3         Q.     Dr. Butler, I have just one or a few more
 4   plaintiffs are challenging the proclamations, that                4   questions.
 5   their view, plaintiffs' view, that this chapter                   5                We talked a bit about the Health District's
 6   displaces or lessens the Governor's authority under his           6   Pandemic Influenza Plan.
 7   executive, general executive powers to issue the                  7                Do you recall that?
 8   proclamation.                                                     8         A.     Yes.
 9                Does that make sense?        Do you understand       9         Q.     I think I know what the answer to this next
10   that description?                                                10   question's going to be, but I have to ask it anyway.
11        A.      Yes.                                                11                Has the Health District Pandemic Influenza
12                      MR. DE WOLF:   Excuse me.    I'll object to   12   Plan governed the Health District's response to
13   the form of the question as misstating the plaintiffs'           13   COVID-19?
14   position, but you can go ahead and answer.                       14         A.     My understanding is that prior to assuming
15                      THE WITNESS:   Yes.                           15   my current position, that plan was used to set up the
16        Q.      (BY MR. JONES:)      Okay.   So, setting aside      16   initial phases of our response.
17   the legal questions, we don't expect you to interpret            17                During my time in this role I have not seen
18   the statute for us, setting aside the legal question,            18   it referred to.
19   in your medical and professional opinion, would a                19         Q.     And what was that understanding based off
20   county-by-county approach to the COVID-19 pandemic be a          20   of?
21   reasonable and effective strategy for preventing or              21         A.     I believe a discussion I had with Mr. Kling,
22   slowing the spread of the disease?                               22   and he stated that the Pandemic Flu Plan had been very
23        A.      No.                                                 23   helpful since they were beginning to school up and
24        Q.      Why not?                                            24   decide how they were going to structure themselves to
25        A.      Over the last 27 years of my career I have          25   confront this pandemic.

                                                          Page 91                                                             Page 93
                     DR. BUTLER - by Mr. Jones                                             DR. BUTLER - by Mr. Jones
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345         (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                              Pages 90 to 93
                  Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 45 of 56
 1                   MR. JONES:    Thank you, Dr. Butler, for       1                  CERTIFICATE OF WITNESS
 2   your time and for your service to your community.              2

 3                   THE WITNESS:   Thanks, Zach.
                                                                    3   STATE OF WASHINGTON     )
 4                   MR. JONES:    I don't have any additional                                  )
                                                                    4   COUNTY OF CHELAN        )
 5   questions at this time.
                                                                    5
 6                   MR. DE WOLF:   I don't have any
                                                                    6            I, MALCOLM D. BUTLER, declare under penalty of
 7   questions.   I do want to thank Dr. Butler for speaking        7   perjury under the laws of the State of Washington, that
 8   slowly and clearly.   It was very easy to follow him.          8   I am the witness named in the foregoing deposition and
 9   And you would make an excellent witness.                       9   that I have read the questions and answers thereon as
10                   THE WITNESS:   Thank you.                     10   contained in the foregoing deposition, consisting of
11                   MR. JONES:    For the record, I concur.       11   pages 6 through 94; that the answers are true and
12                   COURT REPORTER:     Zach, are you ordering    12   correct as given by me at the time of taking the
13   a copy?   Are you ordering this?                              13   deposition, except as indicated on the correction
14                   MR. JONES:    Yes, we were.
                                                                   14   sheet.
                                                                   15
15                   COURT REPORTER:     Okay.   Mr. DeWolf, do
                                                                   16
16   you wish a copy?
                                                                   17                           ______________________________
17                   MR. DE WOLF:   Let me reserve that one.
                                                                                                MALCOLM D. BUTLER
18   I'll get back that you.                                       18
19                   COURT REPORTER:     Okay.   Thank you.        19
20
                                                                   20            Executed on the _________ day of ___________,
21                                                   (1:00 p.m.)   21   2020, at _________________, __________________.
22
                                                                                    (City)                (State)
23                                                                 22

24                                                                 23

25                                                                 24   JOSE LUIS CUEVAS, et al vs. JAY INSLEE
                                                                   25   June 8, 2020
                                                       Page 94
                     DR. BUTLER - by Mr. Jones
                                                                                                                       Page 96
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


     STATE OF WASHINGTON       )
                                                                           Page: _______, Line: _______;
 1                                                                  1
                               )   ss.                              2
 2   County of Spokane         )
 3
                                                                    3      Page: _______, Line: _______;
                                                                    4
 4             I, William J. Bridges, do hereby certify that
 5   at the time and place heretofore mentioned in the
                                                                    5      Page: _______, Line: _______;
                                                                    6
 6   caption of the foregoing matter, I was a Certified
 7   Shorthand Reporter for the State of Washington, and            7      Page: _______, Line: _______;
 8   pursuant to RCW 5.28.010, am authorized to administer          8
 9   oaths and affirmations in and for the State of                 9      Page: _______, Line: _______;
10   Washington; that at said time and place I reported in         10
     stenotype all testimony adduced and proceedings had in
                                                                           Page: _______, Line: _______;
11
                                                                   11
12   the foregoing matter; that thereafter my notes were           12
13   reduced to typewriting and that the foregoing
14   transcript consisting of 94 typewritten pages is a true
                                                                   13      Page: _______, Line: _______;
                                                                   14
15   and correct transcript of all such testimony adduced
16   and proceedings had and of the whole thereof.
                                                                   15      Page: _______, Line: _______;
17             I further certify that I am herewith securely
                                                                   16
18   sealing the original deposition transcript and promptly       17      Page: _______, Line: _______;
19   delivering the same to Attorney Zachary Pekelis Jones.        18
20                Witness my hand at Spokane, Washington, on       19      Page: _______, Line: _______;
21   this ______ day of June, 2020.                                20
                                                                           Page: _______, Line: _______;
22
                                                                   21
23                       _____________________________             22
                         William J. Bridges
24                       CSR NO. 2421
                                                                   23      Page: _______, Line: _______;
                                                                   24
                         Certified Shorthand Reporter
25                       My commission expires:     11-1-20
                                                                   25      Page: _______, Line: _______;
                                                       Page 95                                                         Page 97
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345      (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                                                        Pages 94 to 97
            Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 46 of 56
 1     Page: _______, Line: _______;
 2
 3     Page: _______, Line: _______;
 4
 5     Page: _______, Line: _______;
 6
 7     Page: _______, Line: _______;
 8
 9     Page: _______, Line: _______;
10
11     Page: _______, Line: _______;
12
13     Page: _______, Line: _______;
14
15     Page: _______, Line: _______;
16
17     Page: _______, Line: _______;
18
19     Page: _______, Line: _______;
20
21     Page: _______, Line: _______;
22
23     Page: _______, Line: _______;
24
25     Page: _______, Line: _______;
                                                    Page 98
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


 1   Page: _______, Line: _______;
 2
 3   Page: _______, Line: _______;
 4
 5   Page: _______, Line: _______;
 6
 7   Page: _______, Line: _______;
 8
 9   Page: _______, Line: _______;
10
11   Page: _______, Line: _______;
12
13   Page: _______, Line: _______;
14
15   Page: _______, Line: _______;
16
17   Page: _______, Line: _______;
18
19   Page: _______, Line: _______;
20
21   Page: _______, Line: _______;
22
23
24

                                __________________________
25                              MALCOLM D. BUTLER

                                                    Page 99
 (509) 456-0586 BRIDGES REPORTING & LEGAL VIDEO (800) 358-2345


                                                                       Pages 98 to 99
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 47 of 56
Inslee statement on Saturday protests | Governor Jay Inslee                                                                                                                   https://www.governor.wa.gov/news-media/inslee-statement-saturday-protests
                                                                               For the latest COVID-19 health guidance, statistics and resources, visit Coronavirus.wa.gov.
    Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 48 of 56




                                                                      Washington Governor - Jay Inslee
                                                                        May 30, 2020
                                                                        "As people gather today to protest the unjust death of George Floyd, I hope they do so peacefully and safely. Everyone has the
                                                                        freedom - and the right - to demonstrate and speak their mind. However, violence and destruction have no place in Washington
                                                                        state or our country.
                                                                        "Together, we grieve for the death of George Floyd, and many, many others. The events in Minnesota and across the nation the
                                                                        past few nights have been stunning and illustrate how inequity causes people to lose faith in their public institutions.
                                                                        "The trauma inflicted on generations of people of color must be acknowledged, and more must be done to correct it. Feeling
                                                                        second-class in one’s own community does not make people feel safe. Insecurity hardens into anger.
                                                                        "I fully support the right to free speech and peaceful assembly. I applaud every Washingtonian standing for what they believe in, but
                                                                        we must do so in a way that allows space for these important and necessary discussions, not in a way that inspires fear.
                                                                        "If you choose to protest today, please be safe and peaceful. These are important issues that deserve our full attention, without
                                                                        distraction from violence and destruction. Without solutions to inequity, the long road to justice will run even longer."
                                                                        Public and constituent inquiries | 360.902.4111
                                                                        Press inquiries | 360.902.4136
1 of 1                                                                                                                                                                                                                                6/17/2020, 13:39
Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 49 of 56
                       Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 50 of 56




                                                                                             Morbidity and Mortality Weekly Report
Early Release / Vol. 69                                                                                                                      June 15, 2020


                  Coronavirus Disease 2019 Case Surveillance — United States,
                                   January 22–May 30, 2020
             Erin K. Stokes, MPH1,*; Laura D. Zambrano, PhD1,*; Kayla N. Anderson, PhD1; Ellyn P. Marder, DrPH1; Kala M. Raz, MPH1;
                                     Suad El Burai Felix, MPH1; Yunfeng Tie, PhD1; Kathleen E. Fullerton, MPH1


  The coronavirus disease 2019 (COVID-19) pandemic                                  black (black), and 1.3% were non-Hispanic American Indian
resulted in 5,817,385 reported cases and 362,705 deaths                             or Alaska Native (AI/AN). Among 287,320 (22%) cases
worldwide through May, 30, 2020,† including 1,761,503                               with sufficient data on underlying health conditions, the
aggregated reported cases and 103,700 deaths in the United                          most common were cardiovascular disease (32%), diabetes
States.§ Previous analyses during February–early April 2020                         (30%), and chronic lung disease (18%). Overall, 184,673
indicated that age ≥65 years and underlying health conditions                       (14%) patients were hospitalized, 29,837 (2%) were admitted
were associated with a higher risk for severe outcomes, which                       to an intensive care unit (ICU), and 71,116 (5%) died.
were less common among children aged <18 years (1–3).                               Hospitalizations were six times higher among patients with
This report describes demographic characteristics, underlying                       a reported underlying condition (45.4%) than those without
health conditions, symptoms, and outcomes among 1,320,488                           reported underlying conditions (7.6%). Deaths were 12 times
laboratory-confirmed COVID-19 cases individually reported                           higher among patients with reported underlying conditions
to CDC during January 22–May 30, 2020. Cumulative                                   (19.5%) compared with those without reported underlying
incidence, 403.6 cases per 100,000 persons,¶ was similar                            conditions (1.6%). The COVID-19 pandemic continues to
among males (401.1) and females (406.0) and highest among                           be severe, particularly in certain population groups. These
persons aged ≥80 years (902.0). Among 599,636 (45%) cases                           preliminary findings underscore the need to build on current
with known information, 33% of persons were Hispanic                                efforts to collect and analyze case data, especially among those
or Latino of any race (Hispanic), 22% were non-Hispanic                             with underlying health conditions. These data are used to
                                                                                    monitor trends in COVID-19 illness, identify and respond to
* These authors contributed equally to this report.                                 localized incidence increase, and inform policies and practices
† https://www.who.int/emergencies/diseases/novel-coronavirus-2019/
                                                                                    designed to reduce transmission in the United States.
  situation-reports.
§ CDC official counts of cases and deaths, released daily on https://www.cdc.          State and territorial health departments report daily
  gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html, are aggregate           aggregate counts of COVID-19 cases and deaths to CDC;
  counts from reporting jurisdictions. Throughout the COVID-19 pandemic,            these were tabulated according to date of report to examine
  CDC has been tracking both aggregate and individual (i.e., line-list) counts of
  cases and deaths. For aggregate counts, from January 22 to March 2, 2020,         reporting trends during January 22–May 30. In addition to
  CDC provided laboratory confirmation for all U.S. confirmed cases. Starting       aggregate counts, individual COVID-19 case reports were
  March 3, jurisdiction partners validated aggregate counts each night for report   submitted via a CDC COVID-19 case report form** and the
  out at 12 p.m. the following day by CDC. For individual counts, jurisdiction
  partners electronically submit standardized information for individual cases of   National Notifiable Diseases Surveillance System (NNDSS).††
  COVID-19 to CDC. From April 14, aggregate and individual counts included
  confirmed and probable cases and deaths, according to the Council of State
  and Territorial Epidemiologists position statement Interim 20-ID-01 (https://     ** https://www.cdc.gov/coronavirus/2019-ncov/php/reporting-pui.html.
                                                                                    †† https://wwwn.cdc.gov/nndss; https://wwwn.cdc.gov/nndss/covid-19-response.html.
  cdn.ymaws.com/www.cste.org/resource/resmgr/2020ps/interim-20-id-01_
  covid-19.pdf; https://wwwn.cdc.gov/nndss/conditions/coronavirus-disease-
  2019-covid-19/case-definition/2020/).
¶ Incidence was calculated per 100,000 population using 2018 U.S. Census
  population estimates for U.S. states and the District of Columbia obtained
  from CDC WONDER (https://wonder.cdc.gov/single-race-population.html).




                                                                     U.S. Department of Health and Human Services
                                                                     Centers for Disease Control and Prevention
                          Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 51 of 56
                                                                                       Early Release



Jurisdictions voluntarily report confirmed and probable§§ cases                                    Among the 1,761,503 aggregate cases reported to CDC
from reports submitted by health care providers and laborato-                                   during January 22–May 30, individual case reports for
ries. A laboratory-confirmed COVID-19 case was defined as                                       1,406,098 were submitted to CDC case surveillance. After
a person with a positive test result for SARS-CoV-2, the virus                                  exclusions, data for 1,320,488 (94%) cases were analyzed.
that causes COVID-19, from a respiratory specimen, using                                        Median age was 48 years (interquartile range = 33–63 years).
real-time reverse transcription–polymerase chain reaction                                       Incidence was 403.6 cases per 100,000 population (Table 1)
testing. COVID-19 case data reported from 50 states, New                                        and was similar among females (406.0) and males (401.1).****
York City, and the District of Columbia¶¶ were analyzed to                                      Incidence was higher among persons aged 40–49 years (541.6)
examine reported demographic characteristics, underlying                                        and 50–59 years (550.5) than among those aged 60–69 years
health conditions, clinical signs and symptoms, and severe                                      (478.4) and 70–79 years (464.2). Incidence was highest among
outcomes, including hospitalization, ICU admission, and                                         persons aged ≥80 years (902.0)†††† and lowest among children
death. Data were missing for age, sex, and race or ethnicity in                                 aged ≤9 years (51.1). Among the 599,636 (45%) cases with
<1%, 1%, and 55% of reports, respectively.*** Cases reported                                    information on both race and ethnicity, 36% of persons were
without sex or age data were excluded from this analysis as were                                non-Hispanic white, 33% were Hispanic, 22% were black, 4%
cases meeting only the probable case definition, along with                                     were non-Hispanic Asian, 4% were non-Hispanic, other or
persons repatriated to the United States from Wuhan, China,                                     multiple race, 1.3% were AI/AN, and <1% were non-Hispanic
or the Diamond Princess cruise ship. Cumulative incidence                                       Native Hawaiian or other Pacific Islander.
was estimated using 2018 population estimates. Because of the                                      Symptom status (symptomatic versus asymptomatic) was
high prevalence of missing race and ethnicity data, estimates                                   reported for 616,541 (47%) cases; among these, 22,007 (4%)
of incidence and proportions of underlying health conditions,                                   were asymptomatic. Among 373,883 (28%) cases with data
symptoms, and severe outcomes by race and ethnicity were not                                    on individual symptoms, 70% noted fever, cough, or short-
described. Analyses are descriptive and statistical comparisons                                 ness of breath; 36% reported muscle aches, and 34% reported
were not performed.                                                                             headache (Table 2). Overall, 31,191 (8%) persons reported
   CDC received notification of the first case of laboratory-                                   loss of smell or taste.§§§§ Among patients aged ≥80 years,
confirmed COVID-19 in the United States on January 22,                                          60% reported fever, cough, or shortness of breath. No other
2020.††† As of May 30, an aggregate 1,761,503 U.S. COVID-19                                     symptoms were reported by >10% of persons in this age group.
cases and 103,700 deaths had been reported (Figure).§§§ The                                        Among 287,320 (22%) cases with data on individual under-
7-day moving average number¶¶¶ of new daily cases peaked on                                     lying health conditions, those most frequently reported were
April 12 (31,994) and deaths peaked on April 21 (2,856). As of                                  cardiovascular disease (32%), diabetes (30%), and chronic
May 30, the 7-day moving average numbers of new cases were                                      lung disease (18%) (Table 2); the reported proportions were
19,913 per day and deaths were 950 per day.                                                     similar among males and females. The frequency of condi-
                                                                                                tions reported varied by age group: cardiovascular disease was
    §§
    According to the Council of State and Territorial Epidemiologists position statement        uncommon among those aged ≤39 years but was reported in
    Interim 20-ID-01, a probable case must 1) meet clinical criteria and epidemiologic          approximately half of the cases among persons aged ≥70 years.
    criteria with no confirmatory laboratory testing performed; 2) have presumptive             Among 63,896 females aged 15–44 years with known preg-
    laboratory evidence, including detection of specific antigen or antibody in a clinical
    specimen, and meet clinical criteria or epidemiologic criteria; or 3) meet vital records    nancy status, 6,708 (11%) were reported to be pregnant.
    criteria with no confirmatory laboratory testing performed. (https://cdn.ymaws.com/            Among the 1,320,488 cases, outcomes for hospitalization,
    www.cste.org/resource/resmgr/2020ps/interim-20-id-01_covid-19.pdf)
 ¶¶ Cases reported from U.S. territories were not included in the analysis because              ICU admission, and death were available for 46%, 14%, and
    of limited case reporting and lack of available demographically stratified                  36%, respectively. Overall, 184,673 (14%) patients were hos-
    census data. Cases excluded from this analysis include those reported from                  pitalized, including 29,837 (2%) admitted to the ICU; 71,116
    Guam (116), the Northern Mariana Islands (16), Puerto Rico (one), and
    the U.S. Virgin Islands (71).                                                               (5%) patients died (Table 3). Severe outcomes were more com-
*** Cases reported as Hispanic were categorized as “Hispanic or Latino persons                  monly reported for patients with reported underlying condi-
    of any race” regardless of availability of race data.                                       tions. Hospitalizations were six times higher among patients
††† The first laboratory-confirmed case of COVID-19 in the United States was
    confirmed on January 20, 2020, and reported to CDC on January 22, 2020.                     with a reported underlying condition than those without
    The upper quartile of the lag between onset date and reporting to CDC was
    15 days.
§§§ From April 15 to May 30, 2020, these aggregate counts include both                           **** In some age groups, males had higher incidence, and in some age groups,
    confirmed and probable cases and deaths. Overall, <1% of cases and 3.1%                           females had higher incidence.
                                                                                                 †††† Among those aged ≥85 years, incidence was 1,138 per 100,000.
    of deaths were classified as probable.
¶¶¶ The 7-day moving average of new cases and deaths (current day + 6 preceding                  §§§§ Responses include data from standardized fields supplemented with data

    days / 7) was calculated to smooth expected variations in daily counts.                           from free-text fields; therefore, persons exhibiting this symptom might
                                                                                                      be underreported.



2                                   MMWR / June 15, 2020 / Vol. 69
                              Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 52 of 56
                                                                           Early Release



FIGURE. Daily number of COVID-19 cases*,†,§,¶ (A) and COVID-19–associated deaths** (B) reported to CDC — United States, January 22–May 30, 2020

                                                                                     A
                45,000

                40,000
                                        7-day moving average
                35,000

                30,000
No. of cases




                25,000

                20,000

                15,000

                10,000

                 5,000

                    0
                         20 24 28   1    5   9   13 17 21 25 29   4   8   12 16 20 24 28    1   5   9   13 17 21 25 29      3    7   11 15 19 23 27
                             Jan                   Feb                       Mar                          Apr                           May
                                                                            Date of report to CDC
                                                                                     B
                 7,000


                 6,000                  7-day moving average


                 5,000
No. of deaths




                 4,000


                 3,000


                 2,000


                 1,000


                    0
                         20 24 28   1    5   9   13 17 21 25 29   4   8   12 16 20 24 28   1    5   9   13 17 21 25 29      3    7   11 15 19 23 27
                             Jan                   Feb                       Mar                          Apr                           May
                                                                            Date of report to CDC
Abbreviation: COVID-19 = coronavirus disease 2019.
 * From April 14, 2020, aggregate case counts reported by CDC included deaths attributable to both confirmed and probable COVID-19 as classified by reporting
   jurisdictions, using the Council of State and Territorial Epidemiologists position statement Interim-ID-20-01 (https://cdn.ymaws.com/www.cste.org/resource/
   resmgr/2020ps/interim-20-id-01_covid-19.pdf ).
 † The upper quartile of the lag between onset date and reporting to CDC was 15 days.
 § The daily number of deaths reported by jurisdictions on April 14 includes 4,141 deaths newly classified as probable.
 ¶ Overall <1% of cases reported in aggregate to CDC were classified as probable.
** Overall 3.1% of deaths reported in aggregate to CDC were classified as occuring in persons with probable cases.

reported underlying conditions (45.4% versus 7.6%). Deaths                          2%, and 5%, respectively). The percentage of ICU admissions
were 12 times higher among patients with reported underlying                        was highest among persons with reported underlying condi-
conditions compared with those without reported underlying                          tions aged 60–69 years (11%) and 70–79 years (12%). Death
conditions (19.5% versus 1.6%). The percentages of males                            was most commonly reported among persons aged ≥80 years
who were hospitalized (16%), admitted to the ICU (3%), and                          regardless of the presence of underlying conditions (with
who died (6%) were higher than were those for females (12%,                         underlying conditions 50%; without 30%).




                                                                                                MMWR / June 15, 2020 / Vol. 69                              3
                           Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 53 of 56
                                                                                                 Early Release



TABLE 1. Reported laboratory-confirmed COVID-19 cases and estimated cumulative incidence,* by sex† and age group — United States,
January 22–May 30, 2020
                                               Males                                                          Females                                                                  Total
                                                             Cumulative                                                       Cumulative                                                             Cumulative
Age group (yrs)                  No. (%)                     incidence*                        No. (%)                        incidence*                              No. (%)                        incidence*
0–9                            10,743 (1.7)                       52.5                          9,715 (1.4)                        49.7                              20,458 (1.5)                          51.1
10–19                          24,302 (3.8)                      113.4                         24,943 (3.7)                       121.4                              49,245 (3.7)                         117.3
20–29                         85,913 (13.3)                      370.0                        96,556 (14.3)                       434.6                            182,469 (13.8)                         401.6
30–39                        108,319 (16.8)                      492.8                       106,530 (15.8)                       490.5                            214,849 (16.3)                         491.6
40–49                        109,745 (17.0)                      547.0                       109,394 (16.2)                       536.2                            219,139 (16.6)                         541.6
50–59                        119,152 (18.4)                      568.8                       116,622 (17.3)                       533.0                            235,774 (17.9)                         550.5
60–69                         93,596 (14.5)                      526.9                        85,411 (12.7)                       434.6                            179,007 (13.6)                         478.4
70–79                          53,194 (8.2)                      513.7                         52,058 (7.7)                       422.7                             105,252 (8.0)                         464.2
≥80                            41,394 (6.4)                      842.0                        72,901 (10.8)                       940.0                             114,295 (8.7)                         902.0
All ages                   646,358 (100.0)                       401.1                     674,130 (100.0)                        406.0                        1,320,488 (100.0)                          403.6
Abbreviation: COVID-19 = coronavirus disease 2019.
* Per 100,000 population.
† The analytic dataset excludes cases reported through case surveillance that were missing information on sex (n = 19,918) or age (n = 2,379).


TABLE 2. Reported underlying health conditions* and symptoms† among persons with laboratory-confirmed COVID-19, by sex and age
group — United States, January 22–May 30, 2020
                                                                                                                      No. (%)
                                                      Sex                                                                                 Age group (yrs)
Characteristic               Total           Male            Female            ≤9             10–19            20–29            30–39            40–49            50–59            60–69         70–79            ≥80
Total population           1,320,488        646,358          674,130         20,458           49,245          182,469          214,849           219,139         235,774          179,007       105,252         114,295
Underlying health condition§
Known underlying     287,320 (21.8) 138,887 (21.5) 148,433 (22.0) 2,896 (14.2)               7,123 (14.5) 27,436 (15.0) 33,483 (15.6) 40,572 (18.5) 54,717 (23.2) 50,125 (28.0) 34,400 (32.7) 36,568 (32.0)
  medical condition
  status*
Any cardiovascular    92,546 (32.2) 47,567 (34.2) 44,979 (30.3)       78 (2.7)                 164 (2.3)       1,177 (4.3)    3,588 (10.7)     8,198 (20.2) 16,954 (31.0) 21,466 (42.8) 18,763 (54.5) 22,158 (60.6)
  disease¶
Any chronic lung       50,148 (17.5) 20,930 (15.1) 29,218 (19.7) 363 (12.5)                   1,285 (18)     4,537 (16.5)      5,110 (15.3)     6,127 (15.1)    8,722 (15.9)     9,200 (18.4)   7,436 (21.6)   7,368 (20.1)
  disease
Renal disease           21,908 (7.6) 12,144 (8.7)     9,764 (6.6)     21 (0.7)                  34 (0.5)        204 (0.7)        587 (1.8)       1,273 (3.1)   2,789 (5.1)  4,764 (9.5) 5,401 (15.7) 6,835 (18.7)
Diabetes              86,737 (30.2) 45,089 (32.5) 41,648 (28.1)       12 (0.4)                 225 (3.2)       1,409 (5.1)    4,106 (12.3)     9,636 (23.8) 19,589 (35.8) 22,314 (44.5) 16,594 (48.2) 12,852 (35.1)
Liver disease            3,953 (1.4)   2,439 (1.8)     1,514 (1.0)     5 (0.2)                  19 (0.3)         132 (0.5)       390 (1.2)         573 (1.4)     878 (1.6)   1,074 (2.1)    583 (1.7)     299 (0.8)
Immunocompromised 15,265 (5.3)         7,345 (5.3)     7,920 (5.3)    61 (2.1)                 146 (2.0)        646 (2.4)      1,253 (3.7)      2,005 (4.9)   3,190 (5.8)   3,421 (6.8)   2,486 (7.2)   2,057 (5.6)
Neurologic/             13,665 (4.8)   6,193 (4.5)     7,472 (5.0)    41 (1.4)                 113 (1.6)         395 (1.4)       533 (1.6)         734 (1.8)  1,338 (2.4)   2,006 (4.0)   2,759 (8.0) 5,746 (15.7)
  Neurodevelopmental
  disability
Symptom§
Known symptom            373,883 (28.3) 178,223 (27.6) 195,660 (29.0) 5,188 (25.4) 12,689 (25.8) 51,464 (28.2) 59,951 (27.9) 62,643 (28.6) 70,040 (29.7)                        52,178 (29.1) 28,583 (27.2)    31,147 (27.3)
 status†
Fever, cough, or         260,706 (69.7) 125,768 (70.6) 134,938 (69.0) 3,278 (63.2)          7,584 (59.8) 35,072 (68.1) 42,016 (70.1) 45,361 (72.4) 51,283 (73.2) 37,701 (72.3) 19,583 (68.5) 18,828 (60.4)
 shortness of breath
Fever††                   161,071 (43.1)   80,578 (45.2)     80,493 (41.1) 2,404 (46.3)     4,443 (35.0)    20,381 (39.6)    25,887 (43.2)    28,407 (45.3)    32,375 (46.2)    23,591 (45.2) 12,190 (42.6) 11,393 (36.6)
Cough                    187,953 (50.3)    89,178 (50.0)    98,775 (50.5) 1,912 (36.9)      5,257 (41.4)    26,284 (51.1)    31,313 (52.2)    34,031 (54.3)    38,305 (54.7)    27,150 (52.0) 12,837 (44.9) 10,864 (34.9)
Shortness of breath      106,387 (28.5)    49,834 (28.0)    56,553 (28.9)      339 (6.5)    2,070 (16.3)    13,649 (26.5)    16,851 (28.1)    18,978 (30.3)    21,327 (30.4)    16,018 (30.7) 8,971 (31.4) 8,184 (26.3)
Myalgia                  135,026 (36.1)    61,922 (34.7)    73,104 (37.4)    537 (10.4)     3,737 (29.5)     21,153 (41.1)   26,464 (44.1)    28,064 (44.8)    28,594 (40.8)    17,360 (33.3) 6,015 (21.0) 3,102 (10.0)
Runny nose                  22,710 (6.1)     9,900 (5.6)      12,810 (6.5)     354 (6.8)      1,025 (8.1)     4,591 (8.9)      4,406 (7.3)       4,141 (6.6)      4,100 (5.9)      2,671 (5.1)    923 (3.2)      499 (1.6)
Sore throat               74,840 (20.0)    31,244 (17.5)    43,596 (22.3) 664 (12.8)        3,628 (28.6)    14,493 (28.2)    14,855 (24.8)     14,490 (23.1)    13,930 (19.9)    8,192 (15.7) 2,867 (10.0)     1,721 (5.5)
Headache                 128,560 (34.4)    54,721 (30.7)    73,839 (37.7)     785 (15.1)    5,315 (41.9)    23,723 (46.1)    26,142 (43.6)    26,245 (41.9)    26,057 (37.2)    14,735 (28.2) 4,163 (14.6)    1,395 (4.5)
Nausea/Vomiting            42,813 (11.5)    16,549 (9.3)    26,264 (13.4)      506 (9.8)    1,314 (10.4)     6,648 (12.9)     7,661 (12.8)      8,091 (12.9)     8,737 (12.5)    5,953 (11.4)   2,380 (8.3)    1,523 (4.9)
Abdominal pain              28,443 (7.6)    11,553 (6.5)     16,890 (8.6)      349 (6.7)        978 (7.7)      4,211 (8.2)      5,150 (8.6)      5,531 (8.8)      6,134 (8.8)     3,809 (7.3)    1,449 (5.1)     832 (2.7)
Diarrhea                   72,039 (19.3)   32,093 (18.0)    39,946 (20.4) 704 (13.6)        1,712 (13.5)     9,867 (19.2)    12,769 (21.3)    13,958 (22.3)    15,536 (22.2)    10,349 (19.8) 4,402 (15.4)     2,742 (8.8)
Loss of smell or taste      31,191 (8.3)     12,717 (7.1)     18,474 (9.4)      67 (1.3)      1,257 (9.9)    6,828 (13.3)     6,907 (11.5)      6,361 (10.2)      5,828 (8.3)     2,930 (5.6)     775 (2.7)      238 (0.8)

Abbreviation: COVID-19 = coronavirus disease 2019.
 * Status of underlying health conditions known for 287,320 persons. Status was classified as “known” if any of the following conditions were reported as present or absent: diabetes mellitus,
   cardiovascular disease (including hypertension), severe obesity (body mass index ≥40 kg/m2), chronic renal disease, chronic liver disease, chronic lung disease, immunocompromising
   condition, autoimmune condition, neurologic condition (including neurodevelopmental, intellectual, physical, visual, or hearing impairment), psychologic/psychiatric condition, and
   other underlying medical condition not otherwise specified.
 † Symptom status was known for 373,883 persons. Status was classified as “known” if any of the following symptoms were reported as present or absent: fever (measured >100.4°F [38°C]
   or subjective), cough, shortness of breath, wheezing, difficulty breathing, chills, rigors, myalgia, rhinorrhea, sore throat, chest pain, nausea or vomiting, abdominal pain, headache, fatigue,
   diarrhea (≥3 loose stools in a 24-hour period), or other symptom not otherwise specified on the form.
 § Responses include data from standardized fields supplemented with data from free-text fields. Information for persons with loss of smell or taste was exclusively extracted from a free-text
   field; therefore, persons exhibiting this symptom were likely underreported.
 ¶ Includes persons with reported hypertension.
** Includes all persons with at least one of these symptoms reported.
†† Persons were considered to have a fever if information on either measured or subjective fever variables if “yes” was reported for either variable.




4                                      MMWR / June 15, 2020 / Vol. 69
                            Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 54 of 56
                                                                                      Early Release



TABLE 3. Reported hospitalizations,*,† intensive care unit (ICU) admissions,§ and deaths¶ among laboratory-confirmed COVID-19 patients with
and without reported underlying health conditions,** by sex and age — United States, January 22–May 30, 2020
                                                                                         Outcome, no./total no. (%)††
                           Reported hospitalizations*,† (including ICU)                     Reported ICU admission§                                     Reported deaths¶
                                          Among patients Among patients                         Among patients Among patients                           Among patients Among patients
                                           with reported with no reported                        with reported with no reported                          with reported with no reported
                                            underlying      underlying                            underlying      underlying                              underlying      underlying
                          Among all           health          health            Among all           health          health              Among all           health          health
Characteristic (no.)       patients         conditions      conditions           patients         conditions      conditions             patients         conditions      conditions
Sex
Male (646,358)          101,133/646,358    49,503/96,839     3,596/42,048     18,394/646,358     10,302/96,839        864/42,048      38,773/646,358      21,667/96,839       724/42,048
                             (15.6)            (51.1)            (8.6)             (2.8)             (10.6)              (2.1)             (6.0)               (22.4)            (1.7)
Female (674,130)         83,540/674,130   40,698/102,040     3,087/46,393     11,443/674,130     6,672/102,040        479/46,393      32,343/674,130      17,145/102,040      707/46,393
                             (12.4)            (39.9)            (6.7)             (1.7)              (6.5)              (1.0)             (4.8)               (16.8)            (1.5)
Age group (yrs)
≤9 (20,458)                848/20,458          138/619         84/2,277          141/20,458          31/619            16/2,277           13/20,458            4/619            2/2,277
                               (4.1)            (22.3)            (3.7)             (0.7)              (5.0)             (0.7)               (0.1)               (0.6)            (0.1)
10–19 (49,245)            1,234/49,245        309/2,076        115/5,047         216/49,245         72/2,076           17/5,047           33/49,245           16/2,076          4/5,047
                               (2.5)             (14.9)           (2.3)             (0.4)             (3.5)              (0.3)               (0.1)               (0.8)            (0.1)
20–29 (182,469)          6,704/182,469       1,559/8,906      498/18,530        864/182,469        300/8,906          56/18,530          273/182,469         122/8,906        24/18,530
                               (3.7)             (17.5)           (2.7)             (0.5)              (3.4)             (0.3)               (0.1)               (1.4)            (0.1)
30–39 (214,849)         12,570/214,849      3,596/14,854      828/18,629       1,879/214,849       787/14,854         135/18,629        852/214,849         411/14,854        21/18,629
                               (5.9)            (24.2)            (4.4)             (0.9)              (5.3)             (0.7)               (0.4)               (2.8)            (0.1)
40–49 (219,139)         19,318/219,139      7,151/24,161     1,057/16,411      3,316/219,139      1,540/24,161        208/16,411        2,083/219,139      1,077/24,161        58/16,411
                               (8.8)            (29.6)            (6.4)             (1.5)              (6.4)             (1.3)               (1.0)               (4.5)            (0.4)
50–59 (235,774)         31,588/235,774     14,639/40,297     1,380/14,420      5,986/235,774      3,335/40,297        296/14,420       5,639/235,774       3,158/40,297       131/14,420
                              (13.4)            (36.3)            (9.6)             (2.5)             (8.3)              (2.1)               (2.4)                (7.8)           (0.9)
60–69 (179,007)         39,422/179,007     21,064/42,206      1,216/7,919      7,403/179,007      4,588/42,206         291/7,919       11,947/179,007      7,050/42,206        187/7,919
                              (22.0)            (49.9)           (15.4)             (4.1)             (10.9)             (3.7)               (6.7)              (16.7)            (2.4)
70–79 (105,252)         35,844/105,252     20,451/31,601      780/2,799        5,939/105,252      3,771/31,601        199/2,799        17,510/105,252     10,008/31,601       286/2,799
                              (34.1)            (64.7)           (27.9)             (5.6)             (11.9)             (7.1)              (16.6)             (31.7)            (10.2)
≥80 (114,295)           37,145/114,295     21,294/34,159      725/2,409        4,093/114,295      2,550/34,159        125/2,409        32,766/114,295     16,966/34,159       718/2,409
                              (32.5)            (62.3)           (30.1)             (3.6)              (7.5)             (5.2)              (28.7)             (49.7)            (29.8)
Total (1,320,488)      184,673/1,320,488 90,201/198,879     6,683/88,441     29,837/1,320,488    16,974/198,879     1,343/88,441     71,116/1,320,488    38,812/198,879      1,431/88,441
                             (14.0)          (45.4)             (7.6)              (2.3)              (8.5)             (1.5)              (5.4)              (19.5)             (1.6)
Abbreviation: COVID-19 = coronavirus disease 2019.
 * Hospitalization status was known for 600,860 (46%). Among 184,673 hospitalized patients, the presence of underlying health conditions was known for 96,884 (53%).
 † Includes reported ICU admissions.
 § ICU admission status was known for 186,563 (14%) patients among the total case population, representing 34% of hospitalized patients. Among 29,837 patients admitted to the ICU, the
   status of underlying health conditions was known for 18,317 (61%).
 ¶ Death outcomes were known for 480,565 (36%) patients. Among 71,116 reported deaths through case surveillance, the status of underlying health conditions was known for 40,243
   (57%) patients.
** Status of underlying health conditions was known for 287,320 (22%) patients. Status was classified as “known” if any of the following conditions were noted as present or absent: diabetes
   mellitus, cardiovascular disease including hypertension, severe obesity body mass index ≥40 kg/m2, chronic renal disease, chronic liver disease, chronic lung disease, any
   immunocompromising condition, any autoimmune condition, any neurologic condition including neurodevelopmental, intellectual, physical, visual, or hearing impairment, any
   psychologic/psychiatric condition, and any other underlying medical condition not otherwise specified.
†† Outcomes were calculated as the proportion of persons reported to be hospitalized, admitted to an ICU, or who died among total in the demographic group. Outcome underreporting
   could result from outcomes that occurred but were not reported through national case surveillance or through clinical progression to severe outcomes that occurred after time of report.


                                      Discussion                                                   Resource Center, which reported a cumulative total of
  As of May 30, a total of 1,761,503 aggregate U.S. cases of                                       1,770,165 U.S. cases and 103,776 U.S. deaths on May 30,
COVID-19 and 103,700 associated deaths were reported to                                            2020.***** Differences in aggregate counts between CDC and
CDC. Although average daily reported cases and deaths are declin-                                  JHU might be attributable to differences in reporting practices
ing, 7-day moving averages of daily incidence of COVID-19 cases                                    to CDC and jurisdictional websites accessed by JHU.
indicate ongoing community transmission.¶¶¶¶                                                         Reported cumulative incidence in the case surveillance
  The COVID-19 case data summarized here are essential                                             population among persons aged ≥20 years is notably higher
statistics for the pandemic response and rely on information                                       than that among younger persons. The lower incidence in
systems developed at the local, state, and federal level over                                      persons aged ≤19 years could be attributable to undiagnosed
decades for communicable disease surveillance that were rap-                                       milder or asymptomatic illnesses among this age group that
idly adapted to meet an enormous, new public health threat.
CDC aggregate counts are consistent with those presented                                           ***** COVID-19 Dashboard by the Center for Systems Science and Engineering
                                                                                                         at Johns Hopkins University is a publicly available data tracker that extracts
through the Johns Hopkins University (JHU) Coronavirus                                                   data from state, territorial, and local public health websites (https://
                                                                                                         coronavirus.jhu.edu/us-map). Data are archived in GitHub (https://github.
¶¶¶¶   Community transmission is defined by states and reflects varying conditions                       com/CSSEGISandData/COVID-19/blob/master/csse_covid_19_data/
       at the local and state levels.                                                                    csse_covid_19_daily_reports_us/05-30-2020.csv).




                                                                                                                  MMWR / June 15, 2020 / Vol. 69                                            5
                        Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 55 of 56
                                                                                Early Release



were not reported. Incidence in persons aged ≥80 years was
                                                                                            Summary
nearly double that in persons aged 70–79 years.
                                                                                            What is already known about this topic?
   Among cases with known race and ethnicity, 33% of persons
were Hispanic, 22% were black, and 1.3% were AI/AN. These                                   Surveillance data reported to CDC through April 2020 indicated
                                                                                            that COVID-19 leads to severe outcomes in older adults and
findings suggest that persons in these groups, who account for                              those with underlying health conditions.
18%, 13%, and 0.7% of the U.S. population, respectively,
                                                                                            What is added by this report?
are disproportionately affected by the COVID-19 pandemic.
                                                                                            As of May 30, 2020, among COVID-19 cases, the most common
The proportion of missing race and ethnicity data limits the
                                                                                            underlying health conditions were cardiovascular disease (32%),
conclusions that can be drawn from descriptive analyses;                                    diabetes (30%), and chronic lung disease (18%). Hospitalizations
however, these findings are consistent with an analysis of                                  were six times higher and deaths 12 times higher among those
COVID-19–Associated Hospitalization Surveillance Network                                    with reported underlying conditions compared with those with
(COVID-NET)††††† data that found higher proportions of                                      none reported.
black and Hispanic persons among hospitalized COVID-19                                      What are the implications for public health practice?
patients than were in the overall population (4). The complete-                             Surveillance at all levels of government, and its continued
ness of race and ethnicity variables in case surveillance has                               modernization, is critical for monitoring COVID-19 trends and
increased from 20% to >40% from April 2 to June 2. Although                                 identifying groups at risk for infection and severe outcomes.
                                                                                            These findings highlight the continued need for community
reporting of race and ethnicity continues to improve, more
                                                                                            mitigation strategies, especially for vulnerable populations, to
complete data might be available in aggregate on jurisdictional                             slow COVID-19 transmission.
websites or through sources like the COVID Tracking Project’s
COVID Racial Data Tracker.§§§§§
                                                                                         collected might be limited if persons are unavailable or unwill-
   The data in this report show that the prevalence of reported
                                                                                         ing to participate in case investigations or if medical records are
symptoms varied by age group but was similar among males and
                                                                                         unavailable for data extraction. Reported cumulative incidence,
females. Fewer than 5% of persons were reported to be asymp-
                                                                                         although comparable across age and sex groups within the case
tomatic when symptom data were submitted. Persons without
                                                                                         surveillance population, are underestimates of the U.S. cumu-
symptoms might be less likely to be tested for COVID-19
                                                                                         lative incidence of COVID-19. Second, reported frequencies
because initial guidance recommended testing of only symp-
                                                                                         of individual symptoms and underlying health conditions
tomatic persons and was hospital-based. Guidance on testing
                                                                                         presented from case surveillance likely underestimate the true
has evolved throughout the response.¶¶¶¶¶ Whereas incidence
                                                                                         prevalence because of missing data. Finally, asymptomatic
among males and females was similar overall, severe outcomes
                                                                                         cases are not captured well in case surveillance. Asymptomatic
were more commonly reported among males. Prevalence of
                                                                                         persons are unlikely to seek testing unless they are identified
reported severe outcomes increased with age; the percentages
                                                                                         through active screening (e.g., contact tracing), and, because of
of hospitalizations, ICU admissions, and deaths were highest
                                                                                         limitations in testing capacity and in accordance with guidance,
among persons aged ≥70 years, regardless of underlying condi-
                                                                                         investigation of symptomatic persons is prioritized. Increased
tions, and lowest among those aged ≤19 years. Hospitalizations
                                                                                         identification and reporting of asymptomatic cases could affect
were six times higher and deaths 12 times higher among those
                                                                                         patterns described in this report.
with reported underlying conditions compared with those with
                                                                                            Similar to earlier reports on COVID-19 case surveillance,
none reported. These findings are consistent with previous
                                                                                         severe outcomes were more commonly reported among per-
reports that found that severe outcomes increased with age
                                                                                         sons who were older and those with underlying health con-
and underlying condition, and males were hospitalized at a
                                                                                         ditions (1). Findings in this report align with demographic
higher rate than were females (2,4,5).
                                                                                         and severe outcome trends identified through COVID-NET
   The findings in this report are subject to at least three limi-
                                                                                         (4). Findings from case surveillance are evaluated along with
tations. First, case surveillance data represent a subset of the
                                                                                         enhanced surveillance data and serologic survey results to
total cases of COVID-19 in the United States; not every case
                                                                                         provide a comprehensive picture of COVID-19 trends, and
in the community is captured through testing and information
                                                                                         differences in proportion of cases by racial and ethnic groups
††††† COVID-Net     is a population-based surveillance system that collects data on      should continue to be examined in enhanced surveillance to
      laboratory-confirmed COVID-19–associated hospitalizations (https://www.            better understand populations at highest risk.
      cdc.gov/coronavirus/2019-ncov/covid-data/covid-net/purpose-methods.html).             Since the U.S. COVID-19 response began in January,
§§§§§ The COVID Tracking Project is The Atlantic’s volunteer organization to collect
      and publish U.S. COVID-19 data (https://covidtracking.com/race/dashboard).         CDC has built on existing surveillance capacity to monitor
¶¶¶¶¶ https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/testing.html.           the impact of illness nationally. Collection of detailed case



6                                MMWR / June 15, 2020 / Vol. 69
                      Case 3:20-cv-05423-BHS Document 38 Filed 06/19/20 Page 56 of 56
                                                                       Early Release



data is a resource-intensive public health activity, regardless                   Corresponding author: Erin K. Stokes, Estokes@cdc.gov, 404-718-1175.
of disease incidence. The high incidence of COVID-19 has                          1CDC   COVID-19 Emergency Response.
highlighted limitations of traditional public health case sur-
                                                                                  All authors have completed and submitted the International
veillance approaches to provide real-time intelligence and sup-
                                                                                Committee of Medical Journal Editors form for disclosure of potential
ports the need for continued innovation and modernization.                      conflicts of interest. No potential conflicts of interest were disclosed.
Despite limitations, national case surveillance of COVID-19
serves a critical role in the U.S. COVID-19 response: these                                                    References
data demonstrate that the COVID-19 pandemic is an ongoing                       1. Bialek S, Boundy E, Bowen V, et al.; CDC COVID-19 Response
public health crisis in the United States that continues to affect                 Team. Severe outcomes among patients with coronavirus disease 2019
all populations and result in severe outcomes including death.                     (COVID-19)—United States, February 12–March 16, 2020. MMWR
                                                                                   Morb Mortal Wkly Rep 2020;69:343–6. https://doi.org/10.15585/
National case surveillance findings provide important informa-                     mmwr.mm6912e2
tion for targeted enhanced surveillance efforts and development                 2. Chow N, Fleming-Dutra K, Gierke R, et al.; CDC COVID-19 Response
of interventions critical to the U.S. COVID-19 response.                           Team. Preliminary estimates of the prevalence of selected underlying
                                                                                   health conditions among patients with coronavirus disease 2019—United
                        Acknowledgements                                           States, February 12–March 28, 2020. MMWR Morb Mortal Wkly Rep
                                                                                   2020;69:382–6. https://doi.org/10.15585/mmwr.mm6913e2
  State, local, and territorial health department personnel; Sarah Collier,     3. Bialek S, Gierke R, Hughes M, McNamara LA, Pilishvili T, Skoff T; CDC
Stacy Crim, CDC; Aaron Aranas, Aileen Artus, Neha Balachandran,                    COVID-19 Response Team. Coronavirus disease 2019 in children—
                                                                                   United States, February 12–April 2, 2020. MMWR Morb Mortal Wkly
Lyndsay Bottichio, Virginia Bowen, Daniel Bowen, Bobbi Bryant,
                                                                                   Rep 2020;69:422–6. https://doi.org/10.15585/mmwr.mm6914e4
Eleanor Burnett, Andrea Carmichael, Sharon Caslin, Sana Charania,               4. Garg S, Kim L, Whitaker M, et al. Hospitalization rates and characteristics
Nancy Chow, Amanda Conrad, Aaron Curns, Daniel Dewey-Mattia,                       of patients hospitalized with laboratory-confirmed coronavirus disease
Kasey Diebold, William (Chris) Edens, Brian Emerson, Hannah Fast,                  2019—COVID-NET, 14 states, March 1–30, 2020. MMWR Morb
Pei-Jean Feng, Kaitlin Forsberg, Ryan Gierke, Kadeja Hughes, Michelle              Mortal Wkly Rep 2020;69:458–64. https://doi.org/10.15585/mmwr.
                                                                                   mm6915e3
Hughes, Emily Jenkins, Ramakrishna Kakara, Aybuke Koyuncu,
                                                                                5. Lu X, Zhang L, Du H, et al.; Chinese Pediatric Novel Coronavirus
Benjamin Laffoon, Florence Lee, Matt Lerick, Zachary Marsh, Clint                  Study Team. SARS-CoV-2 infection in children. N Engl J Med
McDaniel, Maria Negron, Cheryl Ocfemia, John Person, Marissa                       2020;382:1663–5. https://doi.org/10.1056/NEJMc2005073
Person, Tamara Pilishvili, Rachael Porter, Emily Prezzato, Daniel
Pollock, Matthew Ritchey, Nicki Roth, Katherine Roguski, Loredana
Santo, Tara Serio, Kelly Shaw, Benjamin Silk, Rachel Silver, Tami Skoff,
Caroline Stamatakis, Penelope Strid, Thomas Sukalac, Danielle Tack,
Mitsuru Toda, Emily Ussery, Michael Vasser, Andrew Willmore, Kathryn
Winglee, CDC Case Surveillance Task Force.




Readers who have difficulty accessing this PDF file may access the HTML file at https://www.cdc.gov/mmwr/volumes/69/wr/mm6924e2.
htm?s_cid=mm6924e2_w. Address all inquiries about the MMWR Series, including material to be considered for publication, to Editor,
MMWR Series, Mailstop E-90, CDC, 1600 Clifton Rd., N.E., Atlanta, GA 30329-4027 or to mmwrq@cdc.gov.


                                                                                            MMWR / June 15, 2020 / Vol. 69                                  7
